 



Exhibit 10.1
WELLS FARGO BUSINESS CREDIT
CREDIT AND SECURITY AGREEMENT
THIS CREDIT AND SECURITY AGREEMENT (THE “AGREEMENT”) IS DATED MARCH 27, 2008,
AND IS ENTERED INTO BETWEEN IRIDEX CORPORATION, A DELAWARE CORPORATION
(“COMPANY”), AND WELLS FARGO BANK, NATIONAL ASSOCIATION (AS MORE FULLY DEFINED
IN EXHIBIT A, “WELLS FARGO”), ACTING THROUGH ITS WELLS FARGO BUSINESS CREDIT
OPERATING DIVISION.
RECITALS
Company has asked Wells Fargo to provide it with an $8,000,000 revolving line of
credit (the “Line of Credit”) for working capital purposes and to facilitate the
issuance of letters of credit. Wells Fargo is agreeable to meeting Company’s
request, provided that Company agrees to the terms and conditions of this
Agreement.
For purposes of this Agreement, capitalized terms not otherwise defined in the
Agreement shall have the meaning given them in Exhibit A.

1.   AMOUNT AND TERMS OF THE LINE OF CREDIT   1.1   Line of Credit; Limitations
on Borrowings; Termination Date; Use of Proceeds.   (a)   Line of Credit and
Limitations on Borrowing. Wells Fargo shall make Advances to Company under the
Line of Credit that (i) together with the L/C Amount and the aggregate
outstanding amount of Indebtedness and other obligations owing under or in
connection with the Ex-Im Credit Agreement, shall not at any time exceed in the
aggregate $8,000,000 (the “Maximum Line Amount”), and (ii) together with the L/C
Amount, exceed in the aggregate the Borrowing Base limitations described in
Section 1.2. Within these limits, Company may periodically borrow, prepay in
whole or in part, and reborrow. Wells Fargo has no obligation to make an Advance
during a Default Period or at any time Wells Fargo believes that an Advance
would result in an Event of Default.   (b)   Maturity and Termination Dates.
Company may request Advances from the date that the conditions set forth in
Section 3 are satisfied until the earlier of: (i) March 27, 2011 (the “Maturity
Date”), (ii) the date Company terminates the Line of Credit, or (iii) the date
Wells Fargo terminates the Line of Credit following an Event of Default (the
earliest of such dates, the “Termination Date”).   (c)   Use of Line of Credit
Proceeds. Company shall use the proceeds of each Advance and each Letter of
Credit for ordinary working capital purposes.   (d)   Revolving Note. Company’s
obligation to repay Line of Credit Advances, regardless of how initiated under
Section 1.3, shall be evidenced by a revolving promissory note (as renewed,
amended or replaced from time to time, the “Revolving Note”).



 



--------------------------------------------------------------------------------



 



1.2   Borrowing Base; Mandatory Prepayment.   (a)   Borrowing Base. The
borrowing base (the “Borrowing Base”) is an amount equal to:

     (i) 80% or such lesser percentage of Eligible Accounts as Wells Fargo in
its sole discretion may deem appropriate; provided that, as of any date of
determination, this rate shall be reduced one (1) percent for each percentage
point by which Dilution is in excess of ten percent (10%), plus
     (ii) 20% or such lesser percentage of Eligible Inventory as Wells Fargo in
its sole discretion may deem appropriate, or $500,000, whichever is less, less
     (iii) a reserve equal to 10% of the aggregate outstanding amount of
Indebtedness and other obligations owing under or in connection with the Ex-Im
Credit Agreement from time to time, less
     (iv) the Borrowing Base Reserve, less
     (v) without duplication of clause (iii) of this Section 1.2(a),
Indebtedness that Company owes Wells Fargo that has not been advanced on the
Revolving Note (other than Indebtedness constituting “Advances” under the Ex-Im
Credit Agreement), less
     (vi) Indebtedness that Wells Fargo in its sole discretion finds on the date
of determination to be equal to Wells Fargo’s net credit exposure with respect
to any swap, derivative, foreign exchange, hedge, deposit, treasury management
or similar product or transaction extended to Company by Wells Fargo that is not
otherwise described in Section 1 and any Indebtedness owed by Company to Wells
Fargo Merchant Services, L.L.C.

(b)   MANDATORY PREPAYMENT; OVERADVANCES. If unreimbursed Line of Credit
Advances evidenced by the Revolving Note plus the L/C Amount exceed the
Borrowing Base, or if the sum of the unreimbursed Line of Credit Advances
evidenced by the Revolving Note, the L/C Amount, and the aggregate outstanding
amount of Indebtedness and other obligations owing under or in connection with
the Ex-Im Credit Agreement exceeds the Maximum Line Amount at any time, then
Company shall immediately prepay the Revolving Note in an amount sufficient to
eliminate the excess, and if payment in full of the Revolving Note is
insufficient to eliminate this excess and the L/C Amount continues to exceed the
Borrowing Base, then Company shall deliver cash to Wells Fargo in an amount
equal to the remaining excess for deposit to the Special Account, unless in each
case, Wells Fargo has delivered to Company an Authenticated Record consenting to
the Overadvance prior to its occurrence, in which event the Overadvance shall be
temporarily permitted on such terms and conditions as Wells Fargo in its sole
discretion may deem appropriate, including the payment of additional fees or
interest, or both.

Credit and Security Agreement
WFBC/Iridex (domestic facility)

2



--------------------------------------------------------------------------------



 



1.3   Procedures for Line of Credit Advances.   (a)   Advances to Operating
Account. Advances shall be credited to Company’s demand deposit account
maintained with Wells Fargo (the “Operating Account”), unless the parties agree
in a Record Authenticated by both of them to disburse to another account.

     (i) Advances upon Company’s Request. Line of Credit Advances may be funded
upon Company’s request. No request will be deemed received until Wells Fargo
acknowledges receipt, and Company, if requested by Wells Fargo, confirms the
request in an Authenticated Record. Company shall repay all Advances, even if
the Person requesting the Advance on behalf of Company lacked authorization.
     (A) Floating Rate Advances. If Company wants a Floating Rate Advance, it
shall make the request no later than 9:30 a.m. Pasadena, California Time on the
Business Day on which it wants the Floating Rate Advance to be funded, which
request shall specify the principal Advance amount being requested.
     (B) LIBOR Advances. If Company wants a LIBOR Advance, it shall make the
request no later than 9:30 a.m. Pasadena, California Time three (3) Business
Days preceding the Business Day on which it wants the LIBOR Advance to be
funded, which request shall specify both the principal Advance amount and
Interest Period being requested. No more than four (4) separate LIBOR Advance
Interest Periods may be outstanding at any time under this Agreement and the
Ex-Im Credit Agreement, on a combined basis. Each LIBOR Advance shall be in
multiples of $1,000,000 and in the minimum amount of at least $1,000,000. LIBOR
Advances are not available for Advances made through the Loan Manager Service,
and shall not be available during Default Periods. Notwithstanding anything to
the contrary in this Agreement, the aggregate outstanding amount of LIBOR
Advances under this Agreement and the Ex-Im Credit Agreement shall not exceed
$6,000,000 (the “LIBOR Limitation Amount”).
     (ii) Advances through Loan Manager. If Wells Fargo has separately agreed
that Company may use the Wells Fargo Loan Manager service (“Loan Manager”), Line
of Credit Advances will be initiated by Wells Fargo and credited to the
Operating Account as Floating Rate Advances as of the end of each Business Day
in an amount sufficient to maintain an agreed upon ledger balance in the
Operating Account, subject only to Line of Credit availability as provided in
Section 1.1(a). If Wells Fargo terminates Company’s access to Loan Manager,
Company may continue to request Line of Credit Advances as provided in
Section 1.3(a)(i). Wells Fargo shall have no obligation to make an Advance
through Loan Manager during a Default Period, or in an amount in excess of Line
of Credit availability, and may terminate Loan Manager at any time in its sole
discretion.

(b)   Protective Advances; Advances to Pay Indebtedness Due. Wells Fargo may
initiate a Floating Rate Advance on the Line of Credit in its sole discretion
for

Credit and Security Agreement
WFBC/Iridex (domestic facility)

3



--------------------------------------------------------------------------------



 



    any reason at any time, without Company’s compliance with any of the
conditions of this Agreement, and (i) disburse the proceeds directly to third
Persons in order to protect Wells Fargo’s interest in Collateral or to perform
any of Company’s obligations under this Agreement, or (ii) apply the proceeds to
the amount of any Indebtedness then due and payable to Wells Fargo.   1.4  
LIBOR Advances.   (a)   Funding Line of Credit Advances as LIBOR Advances for
Fixed Interest Periods. Subject to the LIBOR Limitation Amount, Company may fund
a Line of Credit Advance as a LIBOR Advance for one, three, or six month periods
(each period an “Interest Period”, as more fully defined in Exhibit A).   (b)  
Procedure for Converting Floating Rate Advances to LIBOR Advances. Subject to
the LIBOR Limitation Amount, Company may request that all or any part of an
outstanding Floating Rate Advance be converted to a LIBOR Advance, provided that
no Default Period is in effect, and that Wells Fargo receives the request no
later than 9:30 a.m. Pasadena, California Time three (3) Business Days preceding
the Business Day on which Company wishes the conversion to become effective.
Each request shall (i) specify the principal amount of the Floating Rate Advance
to be converted, (ii) the Business Day of conversion, and (iii) the Interest
Period desired. The request shall be confirmed in an Authenticated Record if
requested by Wells Fargo. Each conversion to a LIBOR Advance shall be in
multiples of $1,000,000 and in the minimum amount of at least $1,000,000.   (c)
  Expiring LIBOR Advance Interest Periods. Unless Company requests a new LIBOR
Advance, or prepays an outstanding LIBOR Advance at the expiration of an
Interest Period, Wells Fargo shall convert each LIBOR Advance to a Floating Rate
Advance on the last day of the expiring Interest Period. If no Default Period is
in effect, Company may request that all or part of any expiring LIBOR Advance be
renewed as a new LIBOR Advance, provided that Wells Fargo receives the request
no later than 9:30 a.m. Pasadena, California Time three (3) Business Days
preceding the Business Day that constitutes the first day of the new Interest
Period. Each request shall specify the principal amount of the expiring LIBOR
Advance to be continued and Interest Period desired, and shall be confirmed in
an Authenticated Record if requested by Wells Fargo. Each renewal of a LIBOR
Advance shall be in multiples of $1,000,000 and in the minimum amount of at
least $1,000,000.   (d)   Quotation of LIBOR Advance Interest Rates. Wells Fargo
shall, with respect to any request for a new or renewal LIBOR Advance, or the
conversion of a Floating Rate Advance to a LIBOR Advance, provide Company with a
LIBOR quote for each Interest Period identified by Company on the Business Day
on which the request was made, if the request is received by Wells Fargo no
later than 9:30 a.m. Pasadena, California Time three (3) Business Days preceding
the Business Day on which Company has requested that the LIBOR Advance be made
effective. If Company does not immediately accept a LIBOR quote, the quoted rate
shall expire and any subsequent request for a LIBOR quote shall be subject to
redetermination by Wells Fargo.

Credit and Security Agreement
WFBC/Iridex (domestic facility)

4



--------------------------------------------------------------------------------



 



(e)   Taxes and Regulatory Costs. Company shall also pay Wells Fargo with
respect to any LIBOR Advance all (i) withholdings, interest equalization taxes,
stamp taxes or other taxes (except income and franchise taxes) imposed by any
domestic or foreign governmental authority that are related to LIBOR, and
(ii) future, supplemental, emergency or other changes in the LIBOR Reserve
Percentage, the assessment rates imposed by the Federal Deposit Insurance
Corporation, or similar costs imposed by any domestic or foreign governmental
authority or resulting from compliance by Wells Fargo with any request or
directive (whether or not having the force of law) from any central bank or
other governmental authority that are related to LIBOR but not otherwise
included in the calculation of LIBOR. In determining which of these amounts are
attributable to an existing LIBOR Advance, any reasonable allocation made by
Wells Fargo among its operations shall be deemed conclusive and binding.   1.5  
Collection of Accounts and Application to Revolving Note.   (a)   The Collection
Account. Company has granted a security interest to Wells Fargo in the
Collateral, including all Accounts. Except as otherwise agreed by both parties
in an Authenticated Record, all Proceeds of Accounts and other Collateral, upon
receipt or collection, shall be deposited each Business Day into the Collection
Account. Funds so deposited (“Account Funds”) may only be withdrawn from the
Collection Account by Wells Fargo for application in accordance with
Section 1.5(c) or as otherwise provided in the Loan Documents or by applicable
law.   (b)   Payment of Accounts by Company’s Account Debtors. Company shall
instruct all account debtors to make payments either directly to the Lockbox for
deposit by Wells Fargo directly to the Collection Account, or instruct them to
deliver such payments to Wells Fargo by wire transfer, ACH, or other means as
Wells Fargo may direct for deposit to the Collection Account or for direct
application to the Line of Credit. If Company receives a payment or the Proceeds
of Collateral directly, Company will promptly deposit the payment or Proceeds
into the Collection Account. Until deposited, it will hold all such payments and
Proceeds in trust for Wells Fargo without commingling with other funds or
property. All deposits held in the Collection Account shall constitute Proceeds
of Collateral and shall not constitute the payment of Indebtedness.   (c)  
Application of Payments to Revolving Note. Wells Fargo will withdraw Account
Funds deposited to the Collection Account and pay down borrowings on the Line of
Credit by applying them to the Revolving Note on the first Business Day
following the Business Day of deposit to the Collection Account, or, if payments
are received by Wells Fargo that are not first deposited to the Collection
Account pursuant to any treasury management service provided to Company by Wells
Fargo, such payments shall be applied to the Revolving Note as provided in the
Master Agreement for Treasury Management Services and the relevant service
description.   1.6   Interest and Interest Related Matters.   (a)   Interest
Rates Applicable to Line of Credit. Except as otherwise provided in this
Agreement, the unpaid principal amount of each Line of Credit Advance

Credit and Security Agreement
WFBC/Iridex (domestic facility)

5



--------------------------------------------------------------------------------



 



    evidenced by the Revolving Note shall accrue interest at an annual interest
rate calculated as follows:

Floating Rate:
Line of Credit Advances = Prime Rate plus the applicable Margin, which interest
rate shall change whenever the Prime Rate changes (the “Floating Rate”); or
LIBOR Advance Rate for One-, Three-, or Six-Month Interest Periods:
Line of Credit Advances = LIBOR plus the applicable Margin (the “LIBOR Advance
Rate”)

    Multiple Advances under the Line of Credit may simultaneously accrue
interest at both the Floating Rate and at the LIBOR Advance Rate, subject to the
limitations of Section 1.3(a)(i).       The Margins through and including the
adjustment occurring as specified below shall be 0.75% per annum for Floating
Rate Advances, and 3.50% per annum for LIBOR Advances. The Margins shall be
reduced by 0.25% per annum on a one-time basis if the Company’s Earnings Before
Taxes, Depreciation, and Amortization for any fiscal year ending on or after
December 31, 2008, is greater than $1,500,000.       The Margin reduction
provided for in the immediately preceding paragraph shall become effective on
the first calendar day of the first calendar month following the month of
receipt by Wells Fargo of fiscal year end financial statements that have been
audited by independent certified public accountants acceptable to Wells Fargo.  
    If amended or restated financial statements would change previously
calculated Margins, or if Wells Fargo determines that any financial statements
have materially misstated Company’s financial condition, then Wells Fargo may,
using the most accurate information available to it (it being agreed that if
Company files amended and restated financial statements with the U.S. Securities
and Exchange Commission that modify financial statements previously submitted to
Wells Fargo, such amended and restated financial statements shall be deemed to
be the most accurate information available to Wells Fargo), recalculate the
financial test or tests governing the Margins and retroactively reduce or
increase the Margins from the date of receipt of such amended or restated
financial statements and charge Company additional interest, which may be
imposed on them from the beginning of the appropriate month to which the
restated statements or recalculated financial tests relate, as Wells Fargo in
its sole discretion deems appropriate.   (b)   Minimum Interest Charge.
Notwithstanding the other terms of Section 1.6 to the contrary, and except as
limited by the usury savings provision of Section 1.6(e), Company shall pay
Wells Fargo at least $20,000 of interest each calendar month under this
Agreement and the Ex-Im Credit Agreement combined (the

Credit and Security Agreement
WFBC/Iridex (domestic facility)



6



--------------------------------------------------------------------------------



 



    “Minimum Interest Charge”) during the term of this Agreement, and Company
shall pay any deficiency between the Minimum Interest Charge and the aggregate
amount of interest otherwise payable under this Agreement and the Ex-Im Credit
Agreement on the first day of each month and on the Termination Date. When
calculating this deficiency, the Default Rate set forth in Section 1.6(c), if
applicable, shall be disregarded.   (c)   Default Interest Rate. Commencing on
the day an Event of Default occurs, through and including the date identified by
Wells Fargo in a Record as the date that the Event of Default has been cured or
waived (each such period a “Default Period”), or during a time period specified
in Section 1.9, or at any time following the Termination Date, in Wells Fargo’s
sole discretion and without waiving any of its other rights or remedies, the
principal amount of the Revolving Note shall bear interest at a rate that is
three percent (3.0%) above the contractual rate set forth in Section 1.6(a) (the
“Default Rate”), or any lesser rate that Wells Fargo may deem appropriate,
starting on the first day of the month in which the Default Period begins
through the last day of that Default Period, or any shorter time period to which
Wells Fargo may agree in an Authenticated Record.   (d)   Interest Accrual on
Payments Applied to Revolving Note. Payments received by Wells Fargo shall be
applied to the Revolving Note as provided in Section 1.4(c), but the principal
amount paid down shall continue to accrue interest through the end of the first
Business Day following the Business Day that the payment was applied to the
Revolving Note.   (e)   Usury. No interest rate shall be effective which would
result in a rate greater than the highest rate permitted by law. Payments in the
nature of interest and other charges made under any Loan Documents that are
later determined to be in excess of the limits imposed by applicable usury law
will be deemed to be a payment of principal, and the Indebtedness shall be
reduced by that amount so that such payments will not be deemed usurious.   1.7
  Fees.   (a)   Origination Fee. [INTENTIONALLY OMITTED].   (b)   Unused Line
Fee. Company shall pay Wells Fargo an unused line fee of one-quarter of one
percent (0.25%) per annum of the daily average of the Maximum Line Amount
reduced by outstanding Advances, the L/C Amount, and outstanding “Advances”
under the Ex-Im Credit Agreement (the “Unused Amount”), from the date of this
Agreement to and including the Termination Date, which unused line fee shall be
payable monthly in arrears on the first day of each month and on the Termination
Date; provided that for purposes of calculating the Unused Amount for each month
there shall be deemed outstanding at least the minimum amount of Advances that
would accrue interest equal to the Minimum Interest Charge for such month.   (c)
  Facility Fee. [INTENTIONALLY OMITTED].

Credit and Security Agreement
WFBC/Iridex (domestic facility)

7



--------------------------------------------------------------------------------



 



(d)   Collateral Exam Fees. Company shall pay Wells Fargo fees in connection
with any collateral exams, audits or inspections conducted by or on behalf of
Wells Fargo at the current rates established from time to time by Wells Fargo as
its collateral exam fees (which fees are currently $105 per hour per collateral
examiner), together with all actual out-of-pocket costs and expenses incurred in
conducting any collateral examination or inspection.   (e)   Collateral
Monitoring Fees. Company shall pay Wells Fargo a fee at the rates established
from time to time by Wells Fargo (or any other Person providing such services to
the Wells Fargo, including, but not limited to, Collateral Services, Inc.) as
its Collateral monitoring fees (which fees currently consist of a monthly fee of
$250), due and payable monthly in advance on the first day of the month.   (f)  
Line of Credit Termination and/or Reduction Fees. If (i) Wells Fargo terminates
the Line of Credit during a Default Period, or if (ii) Company terminates the
Line of Credit on a date prior to the Maturity Date, or if (iii) Company and
Wells Fargo agree to reduce the Maximum Line Amount, then Company shall pay
Wells Fargo as liquidated damages a termination or reduction fee in an amount
equal to a percentage of the Maximum Line Amount (or the reduction of the
Maximum Line Amount, as the case may be) calculated as follows: (A) three
percent (3.0%) if the termination occurs on or before the first anniversary of
the first Line of Credit Advance; (B) one percent (1.0%) if the termination or
reduction occurs after the first anniversary of the first Line of Credit
Advance, but on or before the second anniversary of the first Line of Credit
Advance; and (C) zero percent (-0-%) if the termination or reduction occurs
after the second anniversary of the first Line of Credit Advance.   (g)  
Overadvance Fees. Company shall pay a $500 Overadvance fee for each day that an
Overadvance exists which was not agreed to by Wells Fargo in an Authenticated
Record prior to its occurrence; provided that Wells Fargo’s acceptance of the
payment of such fees shall not constitute either consent to the Overadvance or
waiver of the resulting Event of Default. Company shall pay additional
Overadvance fees and interest in such amounts and on such terms as Wells Fargo
in its sole discretion may consider appropriate for any Overadvance to which
Wells Fargo has specifically consented in an Authenticated Record prior to its
occurrence.   (h)   Treasury Management Fees. Company will pay service fees to
Wells Fargo for treasury management services provided pursuant to the Master
Agreement for Treasury Management Services or any other agreement entered into
by the parties, in the amount prescribed in Wells Fargo’s current service fee
schedule.   (i)   Letter of Credit Fees. Company shall pay a fee with respect to
each Letter of Credit issued by Wells Fargo of one and one-half percent (1.5%)
of the aggregate undrawn amount of the Letter of Credit (the “Aggregate Face
Amount”) accruing daily from and including the date the Letter of Credit is
issued until the date that it either expires or is returned, which shall be
payable monthly in arrears on the first day of each month and on the date that
the Letter of Credit either expires or is returned; and following an Event of
Default, this fee shall increase to four and one-half percent (4.5%) of the
Aggregate Face

Credit and Security Agreement
WFBC/Iridex (domestic facility)

8



--------------------------------------------------------------------------------



 



    Amount, commencing on the first day of the month in which the Default Period
begins and continuing through the last day of such Default Period, or any
shorter time period that Wells Fargo in its sole discretion may deem
appropriate, without waiving any of its other rights and remedies.   (j)  
Letter of Credit Administrative Fees. Company shall pay all administrative fees
charged by Wells Fargo in connection with the honoring of drafts under any
Letter of Credit, and any amendments to or transfers of any Letter of Credit,
and any other activity with respect to the Letters of Credit at the current
rates published by Wells Fargo for such services rendered on behalf of its
customers generally.   (k)   Other Fees and Charges. Wells Fargo may impose
additional fees and charges during a Default Period for (i) waiving an Event of
Default, or for (ii) the administration of Collateral by Wells Fargo. All such
fees and charges shall be imposed at Wells Fargo’s sole discretion following
oral notice to Company on either an hourly, periodic, or flat fee basis, and in
lieu of or in addition to imposing interest at the Default Rate, and Company’s
request for an Advance following such notice shall constitute Company’s
agreement to pay such fees and charges.   (l)   LIBOR Advance Breakage Fees.
Company may prepay any LIBOR Advance at any time in any amount, whether
voluntarily or by acceleration; provided, however, that if the LIBOR Advance is
prepaid, Company shall pay Wells Fargo upon demand a LIBOR Advance breakage fee
equal to the sum of the discounted monthly differences for each month from the
month of prepayment through the month in which such Interest Period matures,
calculated as follows for each such month:

     (i) Determine the amount of interest which would have accrued each month on
the amount prepaid at the interest rate applicable to such amount had it
remained outstanding until the last day of the applicable Interest Period.
     (ii) Subtract from the amount determined in (i) above the amount of
interest which would have accrued for the same month on the amount prepaid for
the remaining term of such Interest Period at LIBOR in effect on the date of
prepayment for new loans made for such term in a principal amount equal to the
amount prepaid.
     (iii) If the result obtained in (ii) for any month is greater than zero,
discount that difference by LIBOR used in (ii) above.
Company acknowledges that prepayment of the Revolving Note may result in Wells
Fargo incurring additional costs, expenses or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses or liabilities.
Company agrees to pay the above-described LIBOR Advance breakage fee and agrees
that this amount represents a reasonable estimate of the LIBOR Advance breakage
costs, expenses and/or liabilities of Wells Fargo.
Credit and Security Agreement
WFBC/Iridex (domestic facility)

9



--------------------------------------------------------------------------------



 



1.8   Interest Accrual; Principal and Interest Payments; Computation.   (a)  
Interest Payments and Interest Accrual. Accrued and unpaid interest under the
Revolving Note shall be due and payable on the first day of each month (each an
“Interest Payment Date”) and on the Termination Date, and shall be paid in the
manner provided in Section 1.4(c). Interest shall accrue from the most recent
date to which interest has been paid or, if no interest has been paid, from the
date of Advance to the Interest Payment Date.   (b)   Payment of Revolving Note
Principal. The principal amount of the Revolving Note shall be paid from time to
time as provided in this Agreement, and shall be fully due and payable on the
Termination Date.   (c)   Payments Due on Non-Business Days. If an Interest
Payment Date or the Termination Date falls on a day which is not a Business Day,
payment shall be made on the next Business Day, and interest shall continue to
accrue during that time period.   (d)   Computation of Interest and Fees.
Interest accruing on the unpaid principal amount of the Revolving Note and fees
payable under this Agreement shall be computed on the basis of the actual number
of days elapsed in a year of 360 days.   (e)   Liability Records. Wells Fargo
shall maintain accounting and bookkeeping records of all Advances and payments
under the Line of Credit and all other Indebtedness due to Wells Fargo in such
form and content as Wells Fargo in its sole discretion deems appropriate. Wells
Fargo’s calculation of current Indebtedness shall be presumed correct unless
proven otherwise by Company. Upon Wells Fargo’s request, Company will admit and
certify in a Record the exact principal balance of the Indebtedness that Company
then believes to be outstanding. Any billing statement or accounting provided by
Wells Fargo shall be conclusive and binding unless Company notifies Wells Fargo
in a detailed Record of its intention to dispute the billing statement or
accounting within 30 days of receipt.

Credit and Security Agreement
WFBC/Iridex (domestic facility)

10



--------------------------------------------------------------------------------



 



1.9   Termination or Reduction of Line of Credit by Company; Notice. Company may
terminate or reduce the Line of Credit at any time prior to the Maturity Date,
if it (i) delivers an Authenticated Record notifying Wells Fargo of its
intentions at least 10 Business Days prior to the proposed Termination Date
(which notice may be contingent on the occurrence of an event; provided that
(x) if Company does not terminate or reduce the Line of Credit on the date
specified in such notice, Company may subsequently terminate or reduce the Line
of Credit only upon delivering Wells Fargo a new notice, as provided above, and
complying with all other terms of this paragraph, and (y) no more than three
such notices may be provided within any 60 consecutive day period), (ii) pays
Wells Fargo the termination fee set forth in Section 1.7(f), and (iii) pays the
Indebtedness in full or down to the reduced Maximum Line Amount.   1.10  
Letters of Credit.   (a)   Issuance of Letters of Credit; Amount. Wells Fargo,
subject to the terms and conditions of this Agreement, shall issue, on or after
the date that Wells Fargo is obligated to make its first Advance under this
Agreement and prior to the Termination Date, one or more irrevocable standby or
documentary letters of credit (each, a “Letter of Credit”, and collectively,
“Letters of Credit”) for Company’s account. Wells Fargo will not issue any
Letter of Credit if the face amount of the Letter of Credit would exceed the
least of: (i) $1,000,000 less the L/C Amount, (ii) the Borrowing Base, less an
amount equal to aggregate unreimbursed Line of Credit Advances plus the L/C
Amount, or (iii) the Maximum Line Amount, less an amount equal to the aggregate
unreimbursed Line of Credit Advances, plus the L/C Amount, plus the aggregate
unreimbursed “Line of Credit Advances” outstanding under the Ex-Im Credit
Agreement.   (b)   Additional Letter of Credit Documentation. Prior to
requesting issuance of a Letter of Credit, Company shall first execute and
deliver to Wells Fargo a Standby Letter of Credit Agreement or a Commercial
Letter of Credit Agreement, as applicable, an L/C Application, and any other
documents that Wells Fargo may request, which shall govern the issuance of the
Letter of Credit and Company’s obligation to reimburse Wells Fargo for any
related Letter of Credit draws (the “Obligation of Reimbursement”).   (c)  
Expiration. No Letter of Credit shall be issued that has an expiry date that is
later than one (1) year from the date of issuance, or the Maturity Date in
effect on the date of issuance, whichever is earlier.   (d)   Obligation of
Reimbursement During Default Periods. If Company is unable, due to the existence
of a Default Period or for any other reason, to obtain an Advance to pay any
Obligation of Reimbursement, Company shall pay Wells Fargo on demand and in
immediately available funds, the amount of the Obligation of Reimbursement
together with interest, accrued from the date presentment of the underlying
draft until reimbursement in full at the Default Rate. Wells Fargo is
authorized, alternatively and in its sole discretion, to make an Advance in an
amount sufficient to discharge the Obligation of Reimbursement and pay all
accrued but unpaid interest and fees with respect to the Obligation of
Reimbursement.

Credit and Security Agreement
WFBC/Iridex (domestic facility)

11



--------------------------------------------------------------------------------



 



1.11   Special Account. If the Line of Credit is terminated for any reason while
a Letter of Credit is outstanding, or if after prepayment of the Revolving Note
the L/C Amount continues to exceed the Borrowing Base, then Company shall
promptly pay Wells Fargo in immediately available funds for deposit to the
Special Account, an amount equal, as the case may be, to either (a) the L/C
Amount plus any anticipated fees and costs, or (b) the amount by which the L/C
Amount exceeds the Borrowing Base. If Company fails to pay these amounts
promptly, then Wells Fargo may in its sole discretion make an Advance to pay
these amounts and deposit the proceeds to the Special Account. The Special
Account shall be an interest bearing account maintained with Wells Fargo or any
other financial institution acceptable to Wells Fargo. Wells Fargo may in its
sole discretion apply amounts on deposit in the Special Account to the
Indebtedness. Company may not withdraw amounts deposited to the Special Account
until the Line of Credit has been terminated and all outstanding Letters of
Credit have either been returned to Wells Fargo or have expired and the
Indebtedness has been fully paid.   2.   SECURITY INTEREST AND OCCUPANCY OF
COMPANY’S PREMISES   2.1   Grant of Security Interest. Company hereby pledges,
assigns and grants to Wells Fargo, for the benefit of Wells Fargo and as agent
for Wells Fargo Merchant Services, L.L.C., a Lien and security interest
(collectively referred to as the “Security Interest”) in the Collateral, as
security for the payment and performance of the Indebtedness. Following request
by Wells Fargo, Company shall grant Wells Fargo, for the benefit of Wells Fargo
and as agent for Wells Fargo Merchant Services, L.L.C., a Lien and security
interest in all commercial tort claims that it may have against any Person.  
2.2   Notifying Account Debtors and Other Obligors; Collection of Collateral.
Wells Fargo may at any time (whether or not a Default Period then exists)
deliver a Record giving an account debtor or other Person obligated to pay an
Account, a General Intangible, or other amount due, notice that the Account,
General Intangible, or other amount due has been assigned to Wells Fargo for
security and must be paid directly to Wells Fargo. Company shall join in giving
such notice and shall Authenticate any Record giving such notice upon Wells
Fargo’s request. After Company or Wells Fargo gives such notice, Wells Fargo
may, but need not, in Wells Fargo’s or in Company’s name, demand, sue for,
collect or receive any money or property at any time payable or receivable on
account of, or securing, such Account, General Intangible, or other amount due,
or grant any extension to, make any compromise or settlement with or otherwise
agree to waive, modify, amend or change the obligations (including collateral
obligations) of any account debtor or other obligor. Wells Fargo may, in Wells
Fargo’s name or in Company’s name, as Company’s agent and attorney-in-fact,
notify the United States Postal Service to change the address for delivery of
Company’s mail to any address designated by Wells Fargo, otherwise intercept
Company’s mail, and receive, open and dispose of Company’s mail, applying all
Collateral as permitted under this Agreement and holding all other mail for
Company’s account or forwarding such mail to Company’s last known address.

Credit and Security Agreement
WFBC/Iridex (domestic facility)

12



--------------------------------------------------------------------------------



 



2.3   Assignment of Insurance. As additional security for the Indebtedness,
Company hereby assigns to Wells Fargo and to Wells Fargo Merchant Services,
L.L.C., all rights of Company under every policy of insurance covering the
Collateral and all business records and other documents relating to it, and all
monies (including proceeds and refunds) that may be payable under any policy,
and Company hereby directs the issuer of each policy to pay all such monies
directly to Wells Fargo. At any time, whether or not a Default Period then
exists, Wells Fargo may (but need not), in Wells Fargo’s or Company’s name,
execute and deliver proofs of claim, receive payment of proceeds and endorse
checks and other instruments representing payment of the policy of insurance,
and adjust, litigate, compromise or release claims against the issuer of any
policy. Any monies received under any insurance policy assigned to Wells Fargo,
other than liability insurance policies, or received as payment of any award or
compensation for condemnation or taking by eminent domain, shall be paid to
Wells Fargo and, as determined by Wells Fargo in its sole discretion, either be
applied to prepayment of the Indebtedness or disbursed to Company under staged
payment terms reasonably satisfactory to Wells Fargo for application to the cost
of repairs, replacements, or restorations which shall be effected with
reasonable promptness and shall be of a value at least equal to the value of the
items or property destroyed.   2.4   Company’s Premises.   (a)   Wells Fargo’s
Right to Occupy Company’s Premises. Company hereby grants to Wells Fargo the
right, at any time during a Default Period and without notice or consent, to
take exclusive possession of all locations where Company conducts its business
or has any rights of possession, including the locations described on Exhibit B
(the “Premises”), until the earlier of (i) payment in full and discharge of all
Indebtedness and termination of the Line of Credit, or (ii) final sale or
disposition of all items constituting Collateral and delivery of those items to
purchasers.   (b)   Wells Fargo’s Use of Company’s Premises. Wells Fargo may use
the Premises to store, process, manufacture, sell, use, and liquidate or
otherwise dispose of items that are Collateral, and for any other incidental
purposes deemed appropriate by Wells Fargo in good faith.   (c)   Company’s
Obligation to Reimburse Wells Fargo. Wells Fargo shall not be obligated to pay
rent or other compensation for the possession or use of any Premises, but if
Wells Fargo elects to pay rent or other compensation to the owner of any
Premises in order to have access to the Premises, then Company shall promptly
reimburse Wells Fargo all such amounts, as well as all taxes, fees, charges and
other expenses at any time payable by Wells Fargo with respect to the Premises
by reason of the execution, delivery, recordation, performance or enforcement of
any terms of this Agreement.   2.5   License. Without limiting the generality of
any other Security Document, Company hereby grants to Wells Fargo a
non-exclusive, worldwide and royalty-free license to use or otherwise exploit
all Intellectual Property Rights of Company for the purpose of: (a) completing
the manufacture of any in-process materials during any Default Period so that
such materials become saleable

Credit and Security Agreement
WFBC/Iridex (domestic facility)



13



--------------------------------------------------------------------------------



 



    Inventory, all in accordance with the same quality standards previously
adopted by Company for its own manufacturing and subject to Company’s reasonable
exercise of quality control; and (b) selling, leasing or otherwise disposing of
any or all Collateral during any Default Period.   2.6   Financing Statements.
Company authorizes Wells Fargo to file financing statements describing
Collateral to perfect Wells Fargo’s Security Interest in the Collateral, and
Wells Fargo may describe the Collateral as “all personal property” or “all
assets” or describe specific items of Collateral including commercial tort
claims as Wells Fargo may consider necessary or useful to perfect the Security
Interest. All financing statements filed before the date of this Agreement to
perfect the Security Interest were authorized by Company and are hereby
re-authorized. Following the termination of the Line of Credit and payment of
all Indebtedness, Wells Fargo shall, at Company’s expense and within the time
periods required under applicable law, release or terminate any filings or other
agreements that perfect the Security Interest.   2.7   Setoff. Wells Fargo may
at any time, in its sole discretion and without demand or notice to anyone,
setoff any liability owed to Company by Wells Fargo against any Indebtedness
then due and unpaid.   2.8   Collateral Related Matters. This Agreement does not
contemplate a sale of Accounts or chattel paper, and, as provided by law,
Company is entitled to any surplus and shall remain liable for any deficiency.
Wells Fargo’s duty of care with respect to Collateral in its possession (as
imposed by law) will be deemed fulfilled if it exercises reasonable care in
physically keeping such Collateral, or in the case of Collateral in the custody
or possession of a bailee or other third Person, exercises reasonable care in
the selection of the bailee or third Person, and Wells Fargo need not otherwise
preserve, protect, insure or care for such Collateral. Wells Fargo shall not be
obligated to preserve rights Company may have against prior parties, to
liquidate the Collateral at all or in any particular manner or order or apply
the Proceeds of the Collateral in any particular order of application. Wells
Fargo has no obligation to clean-up or prepare Collateral for sale. Company
waives any right it may have to require Wells Fargo to pursue any third Person
for any of the Indebtedness.   2.9   Notices Regarding Disposition of
Collateral. If notice to Company of any intended disposition of Collateral or
any other intended action is required by applicable law in a particular
situation, such notice will be deemed commercially reasonable if given in the
manner specified in Section 7.4 at least ten calendar days before the date of
intended disposition or other action.   3.   CONDITIONS PRECEDENT   3.1  
Conditions Precedent to Initial Advance and Issuance of Initial Letter of
Credit. Wells Fargo’s obligation to make the initial Advance or issue the first
Letter of Credit shall be subject to the condition that Wells Fargo shall have
received and accepted this Agreement and each of the Loan Documents, fees, and
other documents and information described in Exhibit C, executed and in form and
content satisfactory to Wells Fargo (such date that all such items have been
received and accepted by Wells Fargo, the “Closing Date”).

Credit and Security Agreement
WFBC/Iridex (domestic facility)

14



--------------------------------------------------------------------------------



 



3.2   Additional Conditions Precedent to All Advances and Letters of Credit.
Wells Fargo’s obligation to make any Advance (including the initial Advance) or
issue any Letter of Credit shall be subject to the further additional
conditions: (a) that the representations and warranties described in Exhibit D
are correct on the date of the Advance or the issuance of the Letter of Credit,
except to the extent that such representations and warranties relate solely to
an earlier date; and (b) that no event has occurred and is continuing, or would
result from the requested Advance or issuance of the Letter of Credit that would
result in an Event of Default.   4.   REPRESENTATIONS AND WARRANTIES       To
induce Wells Fargo to enter into this Agreement, Company makes the
representations and warranties described in Exhibit D. Any request for an
Advance will be deemed a representation by Company that all representations and
warranties described in Exhibit D are true, correct, and complete as of the time
of the request, unless they relate exclusively to an earlier date. Company shall
promptly deliver a Record notifying Wells Fargo of any change in circumstance
that would affect the accuracy of any representation or warranty, unless the
representation and warranty specifically relates to an earlier date.   5.  
COVENANTS       So long as the Indebtedness remains unpaid, or the Line of
Credit has not been terminated, Company shall comply with each of the following
covenants, unless Wells Fargo shall consent otherwise in an Authenticated Record
delivered to Company.   5.1   Reporting Requirements. Company shall deliver to
Wells Fargo the following information, compiled where applicable using GAAP
consistently applied, in form and content acceptable to Wells Fargo:   (a)  
Annual Financial Statements. As soon as available and in any event within
120 days after Company’s fiscal year end, Company’s audited financial statements
prepared by an independent certified public accountant acceptable to Wells
Fargo, which shall include Company’s balance sheet, income statement, and
statement of retained earnings and cash flows prepared, if requested by Wells
Fargo, on a consolidated and consolidating basis to include Company’s
Subsidiaries. The annual financial statements shall be accompanied by a
certificate (the “Compliance Certificate”) in the form of Exhibit E that is
signed by Company’s chief financial officer.       Each Compliance Certificate
that accompanies an annual financial statement shall also be accompanied by
copies of all management letters prepared by Company’s accountants.   (b)  
Quarterly Financial Statements. As soon as available and in any event within
30 days for the first two fiscal quarters in Company’s fiscal year 2008 and
25 days for each fiscal quarter thereafter for preliminary statements and within
45 days for final statements, in each case after the end of each fiscal quarter,
the unaudited/internal balance sheet and statements of income and retained

Credit and Security Agreement
WFBC/Iridex (domestic facility)

15



--------------------------------------------------------------------------------



 



    earnings of Company as at the end of and for such quarter and for the year
to date period then ended, prepared, if Wells Fargo so requests, on a
consolidated and consolidating basis to include Company’s Subsidiaries, in
reasonable detail, all prepared in accordance with GAAP, subject to year-end
audit adjustments and without footnotes, and which fairly represent Company’s
financial position and the results of its operations. The final quarterly
financial statements (i.e., the statements due within 45 days after the end of
each fiscal quarter) shall be accompanied by a Compliance Certificate in the
form of Exhibit E that is signed by Company’s chief financial officer.   (c)  
Monthly Financial Statements. As soon as available and in any event within
30 days after the end of each month for each month through August, 2008 and
within 25 days after the end of each month for each month thereafter, a Company
prepared balance sheet, income statement, and statement of retained earnings
prepared for that month and for the year–to-date period then ended, prepared, if
requested by Wells Fargo, on a consolidated and consolidating basis to include
Company’s Subsidiaries, and stating in comparative form the figures for the
corresponding date and periods in the prior fiscal year, subject to year-end
adjustments and without footnotes. The monthly financial statements shall be
accompanied by a Compliance Certificate in the form of Exhibit E that is signed
by Company’s chief financial officer.   (d)   Collateral Reports. No later than
15 days after each month end (or more frequently if Wells Fargo shall request
it), (i) detailed agings of Company’s accounts receivable and accounts payable,
a detailed inventory report, an inventory certification report (including a
listing by location and category), an accounts receivable reconciliation report,
and a calculation of Company’s Accounts (including an accounts receivable
ineligibility certification), Eligible Accounts, Inventory and Eligible
Inventory as of the end of that month or shorter time period requested by Wells
Fargo, and (ii) Company shall provide Wells Fargo with copies of bank account
statements for each deposit or other account maintained by Company. Accounts
receivable agings shall be delivered electronically to Wells Fargo in accordance
with the instructions and procedures established by Wells Fargo from time to
time.   (e)   Projections. No later than 30 days prior to each fiscal year end
for a draft, and no later than 30 days after the commencement of each fiscal
year for a final, projected balance sheet and income statement and statement of
retained earnings and cash flows for each month of the next fiscal year for
Company, certified as accurate by Company’s chief financial officer and
accompanied by a statement of assumptions and supporting schedules and
information.   (f)   Supplemental Reports. Weekly, or more frequently if Wells
Fargo requests, Company’s standard form of “daily collateral report”, together
with sales reports, credit memos and other accounts receivable adjustments,
receivables schedules, collection reports, inventory reports by category and
location, copies of Company’s five (5) largest invoices (by Dollar amount)
together with related shipment documents and delivery receipts for goods.   (g)
  Litigation. No later than three days after discovery, a Record notifying Wells
Fargo of any litigation or other proceeding before any court or governmental

Credit and Security Agreement
WFBC/Iridex (domestic facility)

16



--------------------------------------------------------------------------------



 



    agency which seeks a monetary recovery against Company in excess of
$250,000.   (h)   Intellectual Property. (i) No later than 30 days before it
acquires material Intellectual Property Rights, a Record notifying Wells Fargo
of Company’s intention to acquire such rights; (ii) except for transfers
permitted under Section 5.18, no later than 30 days before it disposes of
material Intellectual Property Rights, a Record notifying Wells Fargo of
Company’s intention to dispose of such rights, along with copies of all proposed
documents and agreements concerning the disposal of such rights as requested by
Wells Fargo; (iii) promptly upon discovery, a Record notifying Wells Fargo of
(A) any Infringement of Company’s Intellectual Property Rights by any Person,
(B) claims that Company is Infringing another Person’s Intellectual Property
Rights and (C) any threatened cancellation, termination or material limitation
of Company’s Intellectual Property Rights; and (iv) promptly upon receipt,
copies of all registrations and filings with respect to Company’s Intellectual
Property Rights.   (i)   Defaults. No later than three days after learning of
the probable occurrence of any Event of Default, a Record notifying Wells Fargo
of the Event of Default and the steps being taken by Company to cure the Event
of Default.   (j)   Disputes. Promptly upon discovery, a Record notifying Wells
Fargo of (i) any disputes or claims by Company’s customers exceeding $250,000 in
the aggregate during any three-month period; (ii) credit memos not previously
reported in Section 5.1(e); and (iii) any goods returned to or recovered by
Company outside of the ordinary course of business or in the ordinary course of
business but with a value in an amount in excess of $250,000.   (k)   Changes in
Officers and Directors. Promptly following occurrence, a Record notifying Wells
Fargo of any change in the persons constituting Company’s executive Officers and
Directors.   (l)   Collateral. Promptly upon discovery, a Record notifying Wells
Fargo of any loss of or material damage to any Collateral or of any substantial
adverse change in any Collateral or the prospect of its payment.   (m)  
Commercial Tort Claims. Promptly upon discovery, a Record notifying Wells Fargo
of any commercial tort claims brought by Company against any Person, including
the name and address of each defendant, a summary of the facts, an estimate of
Company’s damages, copies of any complaint or demand letter submitted by
Company, and such other information as Wells Fargo may request.   (n)   Reports
to Owners. Promptly upon distribution, copies of all financial statements,
reports and proxy statements which Company shall have sent to its Owners;
provided that delivery to Wells Fargo of an email link that enables Wells Fargo
to obtain complete copies of the foregoing statements and reports shall satisfy
such requirement.

Credit and Security Agreement
WFBC/Iridex (domestic facility)

17



--------------------------------------------------------------------------------



 



(o)   Tax Returns of Company. No later than thirty (30) days after the earlier
of the date that they are filed or required to be filed, copies of Company’s
signed and dated state and federal income tax returns and all related schedules,
and copies of any extension requests.   (p)   Tax Returns and Personal Financial
Statements of Owners and Guarantors. [INTENTIONALLY OMITTED].   (q)   Violations
of Law. No later than three days after discovery of any violation, a Record
notifying Wells Fargo of Company’s violation of any law, rule or regulation, the
non-compliance with which could have a Material Adverse Effect on Company.   (r)
  Pension Plans. (i) Promptly upon discovery, and in any event within 30 days
after Company knows or has reason to know that any Reportable Event with respect
to any Pension Plan has occurred, a Record authenticated by Company’s chief
financial officer notifying Wells Fargo of the Reportable Event in detail and
the actions which Company proposes to take to correct the deficiency, together
with a copy of any related notice sent to the Pension Benefit Guaranty
Corporation; (ii) promptly upon discovery, and in any event within 10 days after
Company fails to make a required quarterly Pension Plan contribution under
Section 412(m) of the IRC, a Record authenticated by the Company’s chief
financial officer notifying Wells Fargo of the failure in detail and the actions
that Company will take to cure the failure, together with a copy of any related
notice sent to the Pension Benefit Guaranty Corporation; and (iii) promptly upon
discovery, and in any event within 10 days after Company knows or has reason to
know that it may be liable or may be reasonably expected to have liability for
any withdrawal, partial withdrawal, reorganization or other event under any
Multiemployer Plan under Sections 4201 or 4243 of ERISA, a Record authenticated
by Company’s chief financial officer notifying Wells Fargo of the details of the
event and the actions that Company proposes to take in response.   (s)   Other
Reports. From time to time, with reasonable promptness, all receivables
schedules, inventory reports, collection reports, deposit records, equipment
schedules, invoices to account debtors, shipment documents and delivery receipts
for goods sold, and such other materials, reports, records or information as
Wells Fargo may reasonably request.   5.2   Financial Covenants. Company agrees
to comply with the financial covenants described below, which shall be
calculated using GAAP consistently applied, except as they may be otherwise
modified by the following capitalized definitions:   (a)   Minimum Net Income.
Company shall achieve, for each period described below, the sum of (i) Net
Income, plus (ii) non-cash expenses (to the extent deducted from Company’s net
income in order to calculate Net Income), not to exceed $10,000,000, incurred in
fiscal 2008 by Company that arise from the write-down of Company’s intangible
assets in connection with the Company’s analysis, as audited by Company’s
independent certified public accountants, of the impairment of Company’s book
value of its goodwill, plus (iii) non-recurring cash expenses, not to exceed
$710,000, incurred in fiscal year 2008 by

Credit and Security Agreement
WFBC/Iridex (domestic facility)



18



--------------------------------------------------------------------------------



 



Company as a result of the winding up of Company’s United Kingdom and French
subsidiaries, less (iv) to the extent included in the calculation of Net Income,
any payments received by Company under or in connection with that certain
Settlement Agreement, dated April 6, 2007, among Company, Synergetics, Inc., and
Synergetics USA, Inc., of not less than the amount set forth for each such
period (numbers appearing between “< >“ are negative):

              Minimum Net Income     plus approved intangible Period   expense
adjustments
April 1, 2008 through April 30, 2008
  $ <1,285,000>  
 
       
April 1, 2008 through May 31, 2008
  $ <1,875,000>  
 
       
April 1, 2008 through June 30, 2008
  $ <2,130,000>  
 
       
April 1, 2008 through July 31, 2008
  $ <2,745,000>  
 
       
April 1, 2008 through August 31, 2008
  $ <3,010,000>  
 
       
April 1, 2008 through September 30, 2008
  $ <3,245,000>  
 
       
April 1, 2008 through October 31, 2008
  $ <3,880,000>  
 
       
April 1, 2008 through November 30, 2008
  $ <4,430,000>  
 
       
April 1, 2008 through December 31, 2008
  $ <4,765,000>  

(b)   Minimum Debt Service Coverage Ratio. Company shall maintain, as of the
last day of each period described below, a Debt Service Coverage Ratio,
determined as at the end of each month, of not less than the ratio set forth for
each such period:

Credit and Security Agreement
WFBC/Iridex (domestic facility)

19



--------------------------------------------------------------------------------



 



      Period   Debt Service Coverage Ratio
April 1, 2008 through April 30, 2008
  1.10 to 1.0
 
   
April 1, 2008 through May 31, 2008
  1.10 to 1.0
 
   
April 1, 2008 through June 30, 2008
  1.10 to 1.0
 
   
April 1, 2008 through July 31, 2008
  1.10 to 1.0
 
   
April 1, 2008 through August 31, 2008
  1.10 to 1.0
 
   
April 1, 2008 through September 30, 2008
  1.10 to 1.0
 
   
April 1, 2008 through October 31, 2008
  1.10 to 1.0
 
   
April 1, 2008 through November 30, 2008
  1.10 to 1.0
 
   
April 1, 2008 through December 31, 2008
  1.10 to 1.0

          If Company fails to satisfy the foregoing Debt Service Coverage Ratio
covenant on any test date, but Company has maintained an average daily ending
cash balance in its deposit accounts (net of book overdrafts and past due
accounts payable owing by Company) for the 30-day period ending on such test
date that equals or exceeds an amount equal to double the deficiency in Net
Income that would have resulted in compliance with such Debt Service Coverage
Ratio, Company will be deemed to be in compliance with the Debt Service Coverage
Ratio on such test date.
          If Company does not have any term debt outstanding (including no
obligations outstanding to American Medical Systems, Inc.), Company shall not be
required to comply with the foregoing Debt Service Coverage Ratio.

(c)   Capital Expenditures. Company shall not incur or contract to incur Capital
Expenditures of more than $250,000 in the aggregate during any fiscal year.  
5.3   Other Liens and Permitted Liens.   (a)   Other Liens; Permitted Liens.
Company shall not create, incur or suffer to exist any Lien upon any of its
assets, now owned or later acquired, as security for

Credit and Security Agreement
WFBC/Iridex (domestic facility)

20



--------------------------------------------------------------------------------



 



    any indebtedness, with the exception of the following (each a “Permitted
Lien”; collectively, “Permitted Liens”): (i) In the case of real property,
covenants, restrictions, rights, easements and minor irregularities in title
which do not materially interfere with Company’s business or operations as
presently conducted; (ii) Liens in existence on the date of this Agreement that
are described in Exhibit F and secure indebtedness for borrowed money permitted
under Section 5.4; (iii) The Security Interest and Liens created by the Security
Documents; (iv) Purchase money Liens (including any capital lease and any
sale-leaseback of equipment occurring within 90 days of the acquisition of such
equipment) relating to the acquisition of Equipment not exceeding the lesser of
cost or fair market value, not exceeding $100,000 in the aggregate during any
fiscal year, and so long as no Default Period is then in existence and none
would exist immediately after such acquisition; (v) Liens for taxes, fees,
assessments or other governmental charges or levies, either not delinquent or
being contested in good faith by appropriate proceedings and for which adequate
reserves have been established in accordance with GAAP, provided the same have
no priority over any of Wells Fargo’s security interests; (vi) Liens existing on
equipment at the time of its acquisition, provided that the Lien is confined
solely to the property so acquired and improvements thereon, and the proceeds of
such equipment; (vii) Liens to secure payment of workers’ compensation,
employment insurance, old age pensions, social security or other like
obligations incurred in the ordinary course of business; (viii) Liens arising
from judgments, decrees or attachments in circumstances not constituting an
Event of Default under Section 6.1(h); (ix) Liens in favor of other financial
institutions arising in connection with accounts at such institutions to secure
standard fees for services, but not financing made available by such
institution; (x) carriers’ warehousemen’s, mechanics, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
delinquent or which are being contested in good faith and by appropriate
proceedings and for which Company maintains adequate reserves in accordance with
GAAP; (xi) leases or subleases and licenses or sublicenses granted to others in
the ordinary course of business which do not interfere in any material respect
with the business operations of Company or any applicable Subsidiary;
(xii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods; and (xiii) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (ii) and (iv) above, provided that any extension, renewal or replacement
Lien shall be limited to the property encumbered by the existing Lien and the
principal amount of the indebtedness being extended, renewed or refinanced does
not increase.   (b)   Financing Statements. Company shall not authorize the
filing of any financing statement by any Person as Secured Party with respect to
any of Company’s assets, other than Wells Fargo or in connection with Permitted
Liens. Company shall not amend any financing statement filed by Wells Fargo as
Secured Party except as permitted by law.   5.4   Indebtedness. Company shall
not incur, create, assume or permit to exist any Debt, except: (a) Indebtedness
arising under this Agreement and the Ex-Im Credit Agreement; (b) Debt of Company
described on Exhibit F; (c) Debt

Credit and Security Agreement
WFBC/Iridex (domestic facility)

21



--------------------------------------------------------------------------------



 



    secured by Permitted Liens; and (d) inter-company unsecured Debt owing by
Company to a Subsidiary; provided, that, upon the request of Wells Fargo, such
Debt shall be evidenced by promissory notes having terms (including
subordination terms) satisfactory to Wells Fargo, the sole originally executed
counterparts of which shall be pledged and delivered to Wells Fargo as security
for the Indebtedness. With respect to the Debt owing by Company to American
Medical Systems, Inc. that is described on Exhibit F (the “AMS Debt”), Company
shall make payments owing with respect to the AMS Debt when due (and in no event
shall the AMS Debt be prepaid) in accordance with the terms and conditions of
the agreements governing the AMS Debt that are in existence as of the Closing
Date, except to the extent such payments of the AMS Debt would be prohibited by
the terms of the Subordination Agreement entered into between American Medical
Systems, Inc. and Wells Fargo. With respect to any other Debt owing by Company
to any Subordinated Creditor other than American Medical Systems, Inc., Company
may only make payments of interest and principal to the extent such interest
and/or principal payments are permitted under the terms and conditions of the
Subordination Agreement entered into by Wells Fargo and the relevant
Subordinated Creditor.   5.5   Guaranties. Company shall not assume, guarantee,
endorse or otherwise become directly or contingently liable for the obligations
of any Person, except: (a) the endorsement of negotiable instruments by Company
for deposit or collection or similar transactions in the ordinary course of
business; (b) guaranties, endorsements and other direct or contingent
liabilities in connection with the obligations of other Persons in existence on
the date of this Agreement and described in Exhibit F; and (c) Investments
permitted under Section 5.6.   5.6   Investments and Subsidiaries. Company shall
not make or permit to exist any loans or advances to, any guaranties or other
credit support for the benefit of, or make any investment or acquire any
interest whatsoever in (collectively, “Investments”), any Person or Affiliate,
including any partnership or joint venture, nor purchase or hold beneficially
any stock or other securities or evidence of indebtedness of any Person or
Affiliate, except:   (a)   Investments in (i) direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government; (ii) certificates of
deposit and time deposits, bankers’ acceptances and floating rate certificates
of deposit issued by any commercial bank organized under the laws of the United
States, any state thereof, the District of Columbia, any foreign bank, or its
branches or agencies, the long-term indebtedness of which institution at the
time of acquisition is rated A- (or better) by Standard & Poor’s Ratings Group,
a division of McGraw-Hill, Inc. (“S&P”) or A3 (or better) by Moody’s Investors
Service, Inc. (“Moody’s”), and which certificates of deposit and time deposits
are fully protected against currency fluctuations for any such deposits with a
term of more than ninety (90) days; (iii) shares of money market, mutual or
similar funds having assets in excess of $100,000,000 and the investments of
which are limited to (a) investment grade securities (i.e., securities rated at
least Baa by Moody’s or at least BBB by S&P) and (b) commercial paper of United
States and foreign banks and bank holding companies and their subsidiaries and
United States and foreign finance, commercial industrial or utility companies
which, at the time

Credit and Security Agreement
WFBC/Iridex (domestic facility)

22



--------------------------------------------------------------------------------



 



    of acquisition, are rated A-2 (or better) by S&P or P-2 (or better) by
Moody’s (all such institutions being, “Qualified Institutions”); and
(iv) commercial paper of Qualified Institutions; provided that the maturities of
any of the foregoing Investments shall not exceed three hundred sixty-five
(365) days from the date of acquisition thereof.   (b)   Travel advances or
loans to Company’s Officers and employees not exceeding at any one time an
aggregate of $50,000;   (c)   Prepaid rent not exceeding one month or security
deposits;   (d)   Current Investments in those Subsidiaries in existence on the
date of this Agreement which are identified on Exhibit D, and Investments in
Subsidiaries after the Closing Date not to exceed $250,000 in the aggregate.
Except to the extent permitted in the immediately preceding sentence, Company
shall not make any further capital contributions or loans to any Subsidiaries
after the Closing Date, guarantee, otherwise become liable for, or provide any
other form of credit support for any obligations of any Subsidiaries after the
Closing Date, or transfer any assets to any Subsidiaries after the Closing Date;
  (e)   Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Company’s business;   (f)   Investments
consisting of accounts receivable of, notes receivable of, or prepaid royalties
and other credit extensions, to customers and suppliers who are not Affiliates,
in the ordinary course of Company’s business; and   (g)   Other Investments by
Company which do not exceed $250,000 in the aggregate in any fiscal year.   5.7
  Dividends and Distributions. Company shall not declare or pay any dividends
(other than dividends payable solely in Permitted Securities of Company on any
class of its stock), or make any payment on account of the purchase, redemption
or retirement of any shares of its stock, or other securities or evidence of its
indebtedness or make any distribution regarding its stock, either directly or
indirectly; provided that Company may (i) make payments in lieu of fractional
shares in connection with any stock split or consolidation, (ii) repurchase
stock from directors, officers or employees in connection with employee benefit
arrangements or upon termination of employment in an amount not to exceed
$100,000 in any fiscal year, and (iii) retain stock in lieu of withholding
obligations.   5.8   Salaries. [INTENTIONALLY OMITTED].   5.9   Key Person Life
Insurance. [INTENTIONALLY OMITTED].

Credit and Security Agreement
WFBC/Iridex (domestic facility)

23



--------------------------------------------------------------------------------



 



5.10   Books and Records; Collateral Examination; Inspection and Appraisals.  
(a)   Books and Records; Inspection. Company shall keep complete and accurate
books and records with respect to the Collateral and Company’s business and
financial condition and any other matters that Wells Fargo may request, in
accordance with GAAP. Company shall permit any employee, attorney, accountant or
other agent of Wells Fargo to audit, review, make extracts from and copy any of
its books and records at any time during ordinary business hours, and to discuss
Company’s affairs with any of its Directors, Officers, employees, Owners or
agents.   (b)   Authorization to Company’s Agents to Make Disclosures to Wells
Fargo. Company authorizes all accountants and other Persons acting as its agent
to disclose and deliver to Wells Fargo’s employees, accountants, attorneys and
other Persons acting as its agent, at Company’s expense, all financial
information, books and records, work papers, management reports and other
information in their possession regarding Company.   (c)   Collateral Exams and
Inspections. Company shall permit Wells Fargo’s employees, accountants,
attorneys or other Persons acting as its agent, to examine and inspect any
Collateral or any other property of Company at any time during ordinary business
hours.   (d)   Collateral Appraisals. Wells Fargo may also obtain, from time to
time, at Company’s expense, an appraisal of the Collateral by an appraiser
acceptable to Wells Fargo in its sole discretion.   5.11   Account Verification;
Payment of Permitted Liens.   (a)   Account Verification. Wells Fargo or its
agents may (i) contact account debtors and other obligors at any time to verify
Company’s Accounts; and (ii) require Company to send requests for verification
of Accounts or send notices of assignment of Accounts to account debtors and
other obligors.   (b)   Covenant to Pay Permitted Liens. Company shall pay when
due each account payable due to any Person holding a Permitted Lien (as a result
of such payable) on any Collateral.   5.12   Compliance with Laws.   (a)  
General Compliance with Applicable Law; Use of Collateral. Company shall
(i) comply, and cause each Subsidiary to comply, with the requirements of
applicable laws and regulations, the non-compliance with which would have a
Material Adverse Effect on its business or its financial condition and (ii) use
and keep the Collateral, and require that others use and keep the Collateral,
only for lawful purposes, without violation of any federal, state or local law,
statute or ordinance.   (b)   Compliance with Federal Regulatory Laws. Company
shall (i) prohibit, and cause each Subsidiary to prohibit, any Person that is an
Owner or Officer from being listed on the Specially Designated Nationals and
Blocked Person List or

Credit and Security Agreement
WFBC/Iridex (domestic facility)

24



--------------------------------------------------------------------------------



 



    other similar lists maintained by the Office of Foreign Assets Control
(“OFAC”), the Department of the Treasury or included in any Executive Orders,
(ii) not permit the proceeds of the Line of Credit or any other financial
accommodation extended by Wells Fargo to be used in any way that violates any
foreign asset control regulations of OFAC or other applicable law, (iii) comply,
and cause each Subsidiary to comply, with all applicable Bank Secrecy Act laws
and regulations, as amended from time to time, and (iv) otherwise comply with
the USA Patriot Act and Wells Fargo’s related policies and procedures.   (c)  
Compliance with Environmental Laws. Company shall (i) comply, and cause each
Subsidiary to comply, with the requirements of applicable Environmental Laws and
obtain and comply with all permits, licenses and similar approvals required by
them, and (ii) not generate, use, transport, treat, store or dispose of any
Hazardous Substances in such a manner as to create any material liability or
obligation under the common law of any jurisdiction or any Environmental Law.  
5.13   Payment of Taxes and Other Claims. Company shall pay or discharge, when
due, and cause each Subsidiary to pay or discharge, when due, (a) all taxes,
assessments and governmental charges exceeding $25,000 in the aggregate that are
levied or imposed upon it or upon its income or profits, upon any properties
belonging to it (including the Collateral), or upon or against the creation,
perfection or continuance of the Security Interest, prior to the date on which
penalties attach, (b) all federal, state and local taxes required to be withheld
by it, and (c) all lawful claims for labor, materials and supplies which, if
unpaid, might by law become a Lien upon any properties of Company, although
Company shall not be required to pay any such tax, assessment, charge or claim
whose amount, applicability or validity is being contested in good faith by
appropriate proceedings and for which proper reserves have been made.   5.14  
Maintenance of Collateral and Properties.   (a)   Company shall keep and
maintain the Collateral and all of its other properties necessary or useful in
its business in good condition, repair and working order (normal wear and tear
excepted) and will from time to time replace or repair any worn, defective or
broken parts, although Company may discontinue the operation and maintenance of
any properties if Company believes that such discontinuance is desirable to the
conduct of its business and not disadvantageous in any material respect to Wells
Fargo. Company shall take all commercially reasonable steps necessary to protect
and maintain its Intellectual Property Rights.   (b)   Company shall defend the
Collateral against all Liens, claims and demands of all third Persons claiming
any interest in the Collateral. Company shall keep all Collateral free and clear
of all Liens except Permitted Liens. Company shall take all commercially
reasonable steps necessary to prosecute any Person Infringing its Intellectual
Property Rights and to defend itself against any Person accusing it of
Infringing any Person’s Intellectual Property Rights.   5.15   Insurance.
Company shall at all times maintain insurance with insurers acceptable to Wells
Fargo, in such amounts, on such terms (including any

Credit and Security Agreement
WFBC/Iridex (domestic facility)

25



--------------------------------------------------------------------------------



 



deductibles) and against such risks as Wells Fargo may require (which, at a
minimum shall be in such amounts and against such risks as are usually carried
by companies engaged in similar business and owning similar properties in the
same geographical areas in which Company operates). Without limiting the
generality of the foregoing, Company shall, at all times and without limitation,
maintain business interruption insurance (including force majeure coverage) and
keep all tangible Collateral insured against risks of fire (including so-called
extended coverage), theft, collision (for Collateral consisting of motor
vehicles) and such other risks and in such amounts as Wells Fargo may reasonably
request, with any loss payable to Wells Fargo to the extent of its interest, and
all such policies of insurance shall contain a lender’s loss payable endorsement
for the benefit of Wells Fargo. All policies of liability insurance shall name
Wells Fargo as an additional insured.

5.16   Preservation of Existence. Company shall preserve and maintain its
existence and all of its rights, privileges and franchises necessary or
desirable in the normal conduct of its business and shall conduct its business
in an orderly, efficient and regular manner.   5.17   Delivery of Instruments,
etc. Upon request by Wells Fargo, Company shall promptly deliver to Wells Fargo
in pledge all instruments, documents and chattel paper constituting Collateral,
endorsed or assigned by Company.   5.18   Sale or Transfer of Assets; Suspension
of Business Operations. Company shall not sell, lease, assign, transfer,
license, or otherwise dispose of (each, a “Transfer”) (a) the stock of any
Subsidiary, (b) all or a substantial part of its assets, or (c) any Collateral
or any interest in Collateral (whether in one transaction or in a series of
transactions) to any other Person other than (i) the sale of Inventory in the
ordinary course of business and the licensing of Intellectual Property Rights in
the ordinary course of its business in connection with sales of Inventory or the
provision of services to its customers, (ii) Transfers of worn-out, obsolete or
unneeded equipment, and (iii) Transfers constituting Permitted Investments.
Company shall not liquidate, dissolve or suspend business operations. Company
shall not permit its rights as licensee of Licensed Intellectual Property to
lapse, except that Company may transfer such rights or permit them to lapse if
it has reasonably determined that such Intellectual Property Rights are no
longer useful in its business.   5.19   Consolidation and Merger; Asset
Acquisitions. Company shall not consolidate with or merge into any other entity,
or permit any other entity to merge into it, or acquire (in a transaction
analogous in purpose or effect to a consolidation or merger) all or
substantially all of the assets of any other entity; provided that any
Subsidiary of Company may merge with and into Company so long as Company is the
surviving entity.   5.20   Sale and Leaseback. Company shall not enter into any
arrangement, directly or indirectly, with any other Person pursuant to which
Company shall sell or transfer any real or personal property, whether owned now
or acquired in the future, and then rent or lease all or part of such property
or any other property which Company intends to use for substantially the same
purpose or purposes

Credit and Security Agreement
WFBC/Iridex (domestic facility)

26



--------------------------------------------------------------------------------



 



    as the property being sold or transferred, except in connection with a
financing that would be permitted under Section 5.3(a)(iv).   5.21  
Restrictions on Nature of Business. Company will not engage in any line of
business materially different from that presently engaged in by Company, and
will not purchase, lease or otherwise acquire assets not related to its
business.   5.22   Accounting. Company will not adopt any material change in
accounting principles except as required by GAAP, consistently applied. Company
will not change its fiscal year.   5.23   Discounts, etc. After notice from
Wells Fargo, Company will not grant any discount, credit or allowance to any
customer of Company or accept any return of goods sold except in the ordinary
course of Company’s business. Company will not at any time modify, amend,
subordinate, cancel or terminate any Account except in the ordinary course of
Company’s business.   5.24   Pension Plans. Except as disclosed to Wells Fargo
in a Record prior to the date of this Agreement, neither Company nor any ERISA
Affiliate will (a) adopt, create, assume or become party to any Pension Plan,
(b) become obligated to contribute to any Multiemployer Plan, (c) incur any
obligation to provide post-retirement medical or insurance benefits with respect
to employees or former employees (other than benefits required by law) or
(d) amend any Plan in a manner that would materially increase its funding
obligations.   5.25   Place of Business; Name. Company will not transfer its
chief executive office or principal place of business, or move, relocate, close
or sell any business Premises, without prior written notice to Wells Fargo.
Company will not change its name or jurisdiction of organization without prior
written notice to Wells Fargo.   5.26   Constituent Documents. Company will not
amend its Constituent Documents.   5.27   Performance by Wells Fargo. If Company
fails to perform or observe any of its obligations under this Agreement at any
time, Wells Fargo may, but need not, perform or observe them on behalf of
Company and may, but need not, take any other actions which Wells Fargo may
reasonably deem necessary to cure or correct this failure; and Company shall pay
Wells Fargo upon demand the amount of all costs and expenses (including
reasonable attorneys’ fees and legal expense) incurred by Wells Fargo in
performing these obligations, together with interest on these amounts at the
Default Rate.   5.28   Wells Fargo Appointed as Company’s Attorney in Fact. To
facilitate Wells Fargo’s performance or observance of Company’s obligations
under this Agreement, Company hereby irrevocably appoints Wells Fargo and Wells
Fargo’s agents, as Company’s attorney in fact (which appointment is coupled with
an interest) with the right (but not the duty) to create, prepare, complete,
execute, deliver, endorse or file on behalf of Company any instruments,
documents, assignments, security agreements, financing statements, applications
for insurance and any other agreements or any Record required to

Credit and Security Agreement
WFBC/Iridex (domestic facility)

27



--------------------------------------------------------------------------------



 



    be obtained, executed, delivered or endorsed by Company in accordance with
the terms of this Agreement.   6.   EVENTS OF DEFAULT AND REMEDIES   6.1  
Events of Default. An “Event of Default” means any of the following:   (a)  
Company fails to pay any the amount of any Indebtedness on the date that it
becomes due and payable;   (b)   Company fails to observe or perform any
covenant or agreement of Company set forth in this Agreement, in any of the Loan
Documents, or in the Master Agreement for Treasury Management Services, or any
covenant in Section 5.2 becomes inapplicable due to the lapse of time, and Wells
Fargo and Company fail to come to an agreement acceptable to Wells Fargo in
Wells Fargo’s sole discretion to amend the covenant to apply to future periods;
  (c)   An Overadvance arises as the result of any reduction in the Borrowing
Base and the amount of the Overadvance is not immediately repaid, or arises in
any manner or on terms not otherwise approved of in advance by Wells Fargo in a
Record that it has Authenticated and the amount of the Overadvance is not
immediately repaid;   (d)   A Change of Control shall occur;   (e)   Company or
any Guarantor becomes insolvent or admits in a Record an inability to pay debts
as they mature, or Company or any Guarantor makes an assignment for the benefit
of creditors; or Company or any Guarantor applies for or consents to the
appointment of any receiver, trustee, or similar officer for the benefit of
Company or any Guarantor, or for any of their properties; or any receiver,
trustee or similar officer is appointed without the application or consent of
Company or such Guarantor and such appointment is not vacated within 30 days; or
any judgment, writ, warrant of attachment or execution or similar process is
issued or levied against a substantial part of the property of Company or any
Guarantor and such process is not vacated within 30 days;   (f)   Company or any
Guarantor files a petition under any chapter of the United States Bankruptcy
Code or under the laws of any other jurisdiction naming Company or such
Guarantor as debtor; or any such petition is instituted against Company or any
such Guarantor and such petition is not dismissed within 30 days; or Company or
any Guarantor institutes (by petition, application, answer, consent or
otherwise) any bankruptcy, insolvency, reorganization, debt arrangement,
dissolution, liquidation or similar proceeding under the laws of any
jurisdiction; or any such proceeding is instituted (by petition, application or
otherwise) against Company or any such Guarantor and such proceeding is not
dismissed within 30 days;   (g)   Any representation or warranty made by Company
in this Agreement or by any Guarantor in any Guaranty, or by Company (or any of
its Officers) or any Guarantor in any agreement, certificate, instrument or
financial statement or other statement delivered to Wells Fargo in connection
with this Agreement or

Credit and Security Agreement
WFBC/Iridex (domestic facility)

28



--------------------------------------------------------------------------------



 



    pursuant to such Guaranty is untrue or misleading in any material respect
when delivered to Wells Fargo;   (h)   A final, non-appealable arbitration
award, judgment, or decree or order for the payment of money in an amount in
excess of $250,000 which is not insured or subject to indemnity, is entered
against Company which is not satisfied, stayed or appealed within 10 days;   (i)
  Company is in default with respect to any bond, debenture, note or other
evidence of indebtedness in an amount in excess of $250,000 issued by Company
that is held by any third Person other than Wells Fargo, or under any instrument
under which any such evidence of indebtedness has been issued or by which it is
governed, or under any material lease or other contract, and the applicable
grace period, if any, has expired and the holder of such indebtedness has the
right to accelerate the maturity of such indebtedness;   (j)   Company fails to
pay any indebtedness or obligation owed to Wells Fargo which is unrelated to the
Line of Credit or this Agreement as it becomes due and payable;   (k)   Any
Guarantor repudiates or purports to revokes the Guarantor’s Guaranty, or fails
to perform any obligation under such Guaranty, or any individual Guarantor dies
or becomes incapacitated, or any other Guarantor ceases to exist for any reason;
  (l)   Company engages in any act prohibited by any Subordination Agreement, or
makes any payment on Subordinated Indebtedness (as defined in the Subordination
Agreement) or other debt or obligations that in each case the Subordinated
Creditor was not contractually entitled to receive;   (m)   Any event or
circumstance occurs that Wells Fargo in good faith believes may impair the
prospect of payment of all or part of the Indebtedness, or Company’s ability to
perform material obligations under any of the Loan Documents or the Master
Agreement for Treasury Management Services, or there occurs any material adverse
change in the business or financial condition of Company;   (n)   The chairman,
president or chief financial officer of Company or any Owner of at least forty
percent (40%) of the issued and outstanding common stock or other equity
interests of Company is convicted of a felony under state or federal law;   (o)
  Any Reportable Event, which Wells Fargo in good faith believes to constitute
sufficient grounds for termination of any Pension Plan or for the appointment of
a trustee to administer any Pension Plan, has occurred and is continuing 30 days
after Company gives Wells Fargo a Record notifying it of the Reportable Event;
or a trustee is appointed by an appropriate court to administer any Pension
Plan; or the Pension Benefit Guaranty Corporation institutes proceedings to
terminate or appoint a trustee to administer any Pension Plan; or Company or any
ERISA Affiliate files for a distress termination of any Pension Plan under Title
IV of ERISA; or Company or any ERISA Affiliate fails to make any quarterly
Pension Plan contribution required under Section

Credit and Security Agreement
WFBC/Iridex (domestic facility)

29



--------------------------------------------------------------------------------



 



    412(m) of the IRC, which Wells Fargo in good faith believes may, either by
itself or in combination with other failures, result in the imposition of a Lien
on Company’s assets in favor of the Pension Plan; or any withdrawal, partial
withdrawal, reorganization or other event occurs with respect to a Multiemployer
Plan which could reasonably be expected to result in a material liability by
Company to the Multiemployer Plan under Title IV of ERISA; or   (p)   Any “Event
of Default” occurs under any of the Ex-Im Loan Documents.   6.2   Rights and
Remedies. During any Default Period, Wells Fargo may in its discretion exercise
any or all of the following rights and remedies:   (a)   Wells Fargo may
terminate the Line of Credit and decline to make Advances, and terminate any
services extended to Company under the Master Agreement for Treasury Management
Services;   (b)   Wells Fargo may declare the Indebtedness to be immediately due
and payable and accelerate payment of the Revolving Note, and all Indebtedness
shall immediately become due and payable, without presentment, notice of
dishonor, protest or further notice of any kind, all of which Company hereby
expressly waives;   (c)   Wells Fargo may, without notice to Company, apply any
money owing by Wells Fargo to Company to payment of the Indebtedness;   (d)  
Wells Fargo may exercise and enforce any rights and remedies available upon
default to a secured party under the UCC, including the right to take possession
of Collateral, proceeding with or without judicial process (without a prior
hearing or notice of hearing, which Company hereby expressly waives) and sell,
lease or otherwise dispose of Collateral for cash or on credit (with or without
giving warranties as to condition, fitness, merchantability or title to
Collateral, and in the event of a credit sale, Indebtedness shall be reduced
only to the extent that payments are actually received), and Company will upon
Wells Fargo’s demand assemble the Collateral and make it available to Wells
Fargo at any place designated by Wells Fargo which is reasonably convenient to
both parties;   (e)   Wells Fargo may exercise and enforce its rights and
remedies under any of the Loan Documents;   (f)   Company will pay Wells Fargo
upon demand in immediately available funds an amount equal to the Aggregate Face
Amount plus any anticipated costs and fees for deposit to the Special Account
pursuant to Section 1.10;   (g)   Wells Fargo may for any reason apply for the
appointment of a receiver of the Collateral, to which appointment Company hereby
consents; and   (h)   Wells Fargo may exercise any other rights and remedies
available to it by law or agreement.   6.3   Immediate Default and Acceleration.
Following the occurrence of an Event of Default described in Section 6.1(e) or
(f), the Line of Credit shall immediately

Credit and Security Agreement
WFBC/Iridex (domestic facility)

30



--------------------------------------------------------------------------------



 



    terminate and all of Company’s Indebtedness shall immediately become due and
payable without presentment, demand, protest or notice of any kind.   7.  
MISCELLANEOUS   7.1   No Waiver; Cumulative Remedies. No delay or any single or
partial exercise by Wells Fargo of any right, power or remedy under the Loan
Documents shall constitute a waiver of any other right, power or remedy under
the Loan Documents. No notice to or demand on Company in any circumstance shall
entitle Company to any additional notice or demand in any other circumstances.
The remedies provided in the Loan Documents are cumulative and not exclusive of
any remedies provided by law. Wells Fargo may comply with applicable law in
connection with a disposition of Collateral, and such compliance will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral.   7.2   Amendment of Loan Documents; Consents and Waivers;
Authentication. No amendment or modification of any Loan Documents, or consent
to or waiver of any Event of Default, or consent to or waiver of the application
of any covenant or representation set forth in any of the Loan Documents, or any
release of Wells Fargo’s Security Interest in any Collateral, shall be effective
unless it has been agreed to by Wells Fargo and memorialized in a Record that:
(a) specifically states that it is intended to amend or modify specific Loan
Documents, or waive any Event of Default or the application of any covenant or
representation of any terms of specific Loan Documents, or is intended to
release Wells Fargo’s Security Interest in specific Collateral; and (b) is
Authenticated by the signature of an authorized employee of both parties, or by
an authorized employee of Wells Fargo with respect to a consent or waiver. The
terms of an amendment, consent or waiver memorialized in any Record shall be
effective only to the extent, and in the specific instance, and for the limited
purpose to which Wells Fargo has agreed.   7.3   Execution in Counterparts;
Delivery of Counterparts. This Agreement and all other Loan Documents, and any
amendment or modification to them may be Authenticated by the parties in any
number of counterparts, each of which, once authenticated and delivered in
accordance with the terms of this Section 7.3, will be deemed an original, and
all such counterparts, taken together, shall constitute one and the same
instrument. Delivery by fax or by encrypted e-mail or e-mail file attachment of
any counterpart to any Loan Document Authenticated by an authorized signature
will be deemed the equivalent of the delivery of the original Authenticated
instrument. Company shall send the original Authenticated counterpart to Wells
Fargo by first class U.S. mail or by overnight courier, but Company’s failure to
deliver a Record in this form shall not affect the validity, enforceability, and
binding effect of this Agreement or the other Loan Documents.   7.4   Notices,
Requests, and Communications; Confidentiality. Except as otherwise expressly
provided in this Agreement:   (a)   Delivery of Notices, Requests and
Communications. Any notice, request, demand, or other communication by either
party that is required under the Loan

Credit and Security Agreement
WFBC/Iridex (domestic facility)

31



--------------------------------------------------------------------------------



 



    Documents to be in the form of a Record (but excluding any Record containing
information Company must report to Wells Fargo under Section 5.1) may be
delivered (i) in person, (ii) by first class U.S. mail, (iii) by overnight
courier of national reputation, or (iv) by fax, or the Record may be sent as an
Electronic Record and delivered (v) by an encrypted e-mail, or (vi) through
Wells Fargo’s Commercial Electronic Office® (“CEO®”) portal or other secure
electronic channel to which the parties have agreed.   (b)   Addresses for
Delivery. Delivery of any Record under this Section 7.4 shall be made to the
appropriate address set forth on the last page of this Agreement (which either
party may modify by a Record sent to the other party), or through Wells Fargo’s
CEO portal or other secure electronic channel to which the parties have agreed.
  (c)   Date of Receipt. Each Record sent pursuant to the terms of this
Section 7.4 will be deemed to have been received on (i) the date of delivery if
delivered in person, (ii) the date deposited in the mail if sent by mail,
(iii) the date delivered to the courier if sent by overnight courier, (iv) the
date of transmission if sent by fax, or (v) the date of transmission, if sent as
an Electronic Record by electronic mail or through Wells Fargo’s CEO portal or
similar secure electronic channel to which the parties have agreed; except that
any request for an Advance or any other notice, request, demand or other
communication from Company required under Section 1, and any request for an
accounting under Section 9-210 of the UCC, will not be deemed to have been
received until actual receipt by Wells Fargo on a Business Day by an authorized
employee of Wells Fargo.   (d)   Confidentiality of Unencrypted E-mail. Company
acknowledges that if it sends an Electronic Record to Wells Fargo without
encryption by e-mail or as an e-mail file attachment, there is a risk that the
Electronic Record may be received by unauthorized Persons, and that by so doing
it will be deemed to have accepted this risk and the consequences of any such
unauthorized disclosure.   7.5   Company Information Reporting; Confidentiality.
Except as otherwise expressly provided in this Agreement:   (a)   Delivery of
Company Information Records. Any information that Company is required to deliver
under Section 5.1 in the form of a Record may be delivered to Wells Fargo (i) in
person, or by (ii) first class U.S. mail, (iii) overnight courier of national
reputation, or (iv) fax, or the Record may be sent as an Electronic Record
(v) by encrypted e-mail, or (vi) through the file upload service of Wells
Fargo’s CEO portal or other secure electronic channel to which the parties have
agreed.   (b)   Addresses for Delivery. Delivery of any Record to Wells Fargo
under this Section 7.5 shall be made to the appropriate address set forth on the
last page of this Agreement (which Wells Fargo may modify by a Record sent to
Company), or through Wells Fargo’s CEO portal or other secure electronic channel
to which the parties have agreed.   (c)   Date of Receipt. Each Record sent
pursuant to this Section will be deemed to have been received on (i) the date of
delivery to an authorized employee of

Credit and Security Agreement
WFBC/Iridex (domestic facility)

32



--------------------------------------------------------------------------------



 



    Wells Fargo, if delivered in person, or by U.S. mail, overnight courier,
fax, or e-mail; or (ii) the date of transmission, if sent as an Electronic
Record through Wells Fargo’s CEO portal or similar secure electronic channel to
which the parties have agreed.   (d)   Authentication of Company Information
Records. Company shall Authenticate any Record delivered (i) in person, or by
U.S. mail, overnight courier, or fax, by the signature of the Officer or
employee of Company who prepared the Record; (ii) as an Electronic Record sent
via encrypted e-mail, by the signature of the Officer or employee of Company who
prepared the Record by any file format signature that is acceptable to Wells
Fargo, or by a separate certification signed and sent by fax; or (iii) as an
Electronic Record via the file upload service of Wells Fargo’s CEO portal or
similar secure electronic channel to which the parties have agreed, through such
credentialing process as Wells Fargo and Company may agree to under the CEO
agreement.   (e)   Certification of Company Information Records. Any Record
(including any Electronic Record) Authenticated and delivered to Wells Fargo
under this Section 7.5 will be deemed to have been certified as materially true,
correct, and complete by Company and each Officer or employee of Company who
prepared and Authenticated the Record on behalf of Company, and may be legally
relied upon by Wells Fargo without regard to method of delivery or transmission.
  (f)   Confidentiality of Company Information Records Sent by Unencrypted
E-mail. Company acknowledges that if it sends an Electronic Record to Wells
Fargo without encryption by e-mail or as an e-mail file attachment, there is a
risk that the Electronic Record may be received by unauthorized Persons, and
that by so doing it will be deemed to have accepted this risk and the
consequences of any such unauthorized disclosure. Company acknowledges that it
may deliver Electronic Records containing Company information to Wells Fargo by
e-mail pursuant to any encryption tool acceptable to Wells Fargo and Company, or
through Wells Fargo’s CEO portal file upload service without risk of
unauthorized disclosure.   7.6   Further Documents. Company will from time to
time execute, deliver, endorse and authorize the filing of any instruments,
documents, conveyances, assignments, security agreements, financing statements,
control agreements and other agreements that Wells Fargo may reasonably request
in order to secure, protect, perfect or enforce the Security Interest or Wells
Fargo’s rights under the Loan Documents (but any failure to request or assure
that Company executes, delivers, endorses or authorizes the filing of any such
item shall not affect or impair the validity, sufficiency or enforceability of
the Loan Documents and the Security Interest, regardless of whether any such
item was or was not executed, delivered or endorsed in a similar context or on a
prior occasion).   7.7   Costs and Expenses. Company shall pay on demand all
costs and expenses, including reasonable attorneys’ fees, incurred by Wells
Fargo in connection with the Indebtedness, this Agreement, the Loan Documents,
or any other document or agreement related to this Agreement, and the
transactions contemplated by this Agreement, including all such costs, expenses
and fees incurred in

Credit and Security Agreement
WFBC/Iridex (domestic facility)

33



--------------------------------------------------------------------------------



 



    connection with the negotiation, preparation, execution, amendment,
administration, performance, collection and enforcement of the Indebtedness and
all such documents and agreements and the creation, perfection, protection,
satisfaction, foreclosure or enforcement of the Security Interest.   7.8  
Indemnity. In addition to its obligation to pay Wells Fargo’s expenses under the
terms of this Agreement, Company shall indemnify, defend and hold harmless Wells
Fargo, its parent Wells Fargo & Company, and any of its affiliates and
successors, and all of their present and future Officers, Directors, employees,
attorneys and agents (the “Indemnitees”) from and against any of the following
(collectively, “Indemnified Liabilities”):   (a)   Any and all transfer taxes,
documentary taxes, assessments or charges made by any governmental authority by
reason of the execution and delivery of the Loan Documents or the making of the
Advances;   (b)   Any claims, loss or damage to which any Indemnitee may be
subjected if any representation or warranty contained in Exhibit D proves to be
incorrect in any respect or as a result of any violation of the covenants
contained in Section 5.12; and   (c)   Any and all other liabilities, losses,
damages, penalties, judgments, suits, claims, costs and expenses of any kind or
nature whatsoever (including the reasonable fees and disbursements of counsel)
in connection with this Agreement and any other investigative, administrative or
judicial proceedings, whether or not such Indemnitee shall be designated a party
to such proceedings, which may be imposed on, incurred by or asserted against
any such Indemnitee, in any manner related to or arising out of or in connection
with the making of the Advances and the Loan Documents or the use or intended
use of the proceeds of the Advances, with the exception of any Indemnified
Liability caused by the gross negligence or willful misconduct of an Indemnitee.
      If any investigative, judicial or administrative proceeding described in
this Section is brought against any Indemnitee, upon the Indemnitee’s request,
Company, or counsel designated by Company and satisfactory to the Indemnitee,
will resist and defend the action, suit or proceeding to the extent and in the
manner directed by the Indemnitee, at Company’s sole cost and expense. Each
Indemnitee will use its best efforts to cooperate in the defense of any such
action, suit or proceeding. If this agreement to indemnify is held to be
unenforceable because it violates any law or public policy, Company shall
nevertheless make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities to the extent permissible under applicable
law. Company’s obligations under this Section shall survive the termination of
this Agreement and the discharge of Company’s other obligations under this
Agreement.   7.9   Retention of Company’s Records. Wells Fargo shall have no
obligation to maintain Electronic Records or retain any documents, schedules,
invoices, agings, or other Records delivered to Wells Fargo by Company in
connection with the Loan Documents for more than 30 days after receipt by Wells
Fargo. If there is a special need to retain specific Records, Company must
notify Wells

Credit and Security Agreement
WFBC/Iridex (domestic facility)

34



--------------------------------------------------------------------------------



 



    Fargo of its need to retain or return such Records with particularity, which
notice must be delivered to Wells Fargo in accordance with the terms of this
Agreement at the time of the initial delivery of the Record to Wells Fargo.  
7.10   Binding Effect; Assignment; Complete Agreement. The Loan Documents shall
be binding upon and inure to the benefit of Company and Wells Fargo and their
respective successors and assigns, except that Company shall not have the right
to assign its rights under this Agreement or any interest in this Agreement
without Wells Fargo’s prior consent, which must be confirmed in a Record
Authenticated by Wells Fargo. To the extent permitted by law, Company waives and
will not assert against any assignee any claims, defenses or set-offs which
Company could assert against Wells Fargo. This Agreement shall also bind all
Persons who become a party to this Agreement as a borrower. This Agreement,
together with the Loan Documents, comprises the complete and integrated
agreement of the parties on the subject matter of this Agreement and supersedes
all prior agreements, whether oral or evidenced in a Record. To the extent that
any provision of this Agreement contradicts other provisions of the Loan
Documents other than this Agreement, this Agreement shall control.   7.11  
Sharing of Information. Wells Fargo may share any information that it may have
regarding Company and its Affiliates with its accountants, lawyers, and other
advisors, and Wells Fargo and each direct and indirect subsidiary of Wells Fargo
& Company may also share any information that they have with each other, and
Company waives any right of confidentiality it may have with respect to the
sharing of all such information.   7.12   Severability of Provisions. Any
provision of this Agreement which is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining terms of this Agreement.   7.13   Headings. Section
and subsection headings in this Agreement are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.   7.14   Governing Law; Jurisdiction, Venue. The Loan Documents shall
be governed by and construed in accordance with the substantive laws (other than
conflict laws) of the State of California. The parties to this Agreement
(a) consent to the personal jurisdiction of the state and federal courts located
in the State of California in connection with any controversy related to this
Agreement; (b) waive any argument that venue in any such forum is not
convenient; (c) agree that any litigation initiated by Wells Fargo or Company in
connection with this Agreement or the other Loan Documents may be venued in
either the state or federal courts located in the City of Los Angeles, County of
Los Angeles, State of California; and (d) agree that a final judgment in any
such suit, action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.  
7.15   Arbitration.   (a)   Arbitration. The parties hereto agree, upon demand
by any party, to submit to binding arbitration all claims, disputes and
controversies between or among

Credit and Security Agreement
WFBC/Iridex (domestic facility)

35



--------------------------------------------------------------------------------



 



    them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise arising out of or relating
to in any way (i) the loan and related Loan Documents which are the subject of
this Agreement and its negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination; or (ii) requests for additional
credit.   (b)   Governing Rules. Any arbitration proceeding will (i) proceed in
a location in California selected by the American Arbitration Association
(“AAA”); (ii) be governed by the Federal Arbitration Act (Title 9 of the United
States Code), notwithstanding any conflicting choice of law provision in any of
the documents between the parties; and (iii) be conducted by the AAA, or such
other administrator as the parties shall mutually agree upon, in accordance with
the AAA’s commercial dispute resolution procedures, unless the claim or
counterclaim is at least $1,000,000.00 exclusive of claimed interest,
arbitration fees and costs in which case the arbitration shall be conducted in
accordance with the AAA’s optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large, complex commercial disputes to be referred to, as
applicable, as the “Rules”). If there is any inconsistency between the terms
hereof and the Rules, the terms and procedures set forth herein shall control.
Any party who fails or refuses to submit to arbitration following a demand by
any other party shall bear all costs and expenses incurred by such other party
in compelling arbitration of any dispute. Nothing contained herein shall be
deemed to be a waiver by any party that is a bank of the protections afforded to
it under 12 U.S.C. §91 or any similar applicable state law.   (c)   No Waiver of
Provisional Remedies, Self-Help and Foreclosure. The arbitration requirement
does not limit the right of any party to (i) foreclose against real or personal
property collateral; (ii) exercise self-help remedies relating to collateral or
proceeds of collateral such as setoff or repossession; or (iii) obtain
provisional or ancillary remedies such as replevin, injunctive relief,
attachment or the appointment of a receiver, before during or after the pendency
of any arbitration proceeding. This exclusion does not constitute a waiver of
the right or obligation of any party to submit any dispute to arbitration or
reference hereunder, including those arising from the exercise of the actions
detailed in sections (i), (ii) and (iii) of this paragraph.   (d)   Arbitrator
Qualifications and Powers. Any arbitration proceeding in which the amount in
controversy is $5,000,000.00 or less will be decided by a single arbitrator
selected according to the Rules, and who shall not render an award of greater
than $5,000,000.00. Any dispute in which the amount in controversy exceeds
$5,000,000.00 shall be decided by majority vote of a panel of three arbitrators;
provided however, that all three arbitrators must actively participate in all
hearings and deliberations. The arbitrator will be a neutral attorney licensed
in the State of California or a neutral retired judge of the state or federal
judiciary of California, in either case with a minimum of ten years experience
in the substantive law applicable to the subject matter of the dispute to be
arbitrated. The arbitrator will determine whether or not an issue is
arbitratable and will give effect to the statutes of limitation in determining
any claim. In any arbitration proceeding the arbitrator will decide (by
documents

Credit and Security Agreement
WFBC/Iridex (domestic facility)

36



--------------------------------------------------------------------------------



 



    only or with a hearing at the arbitrator’s discretion) any pre-hearing
motions which are similar to motions to dismiss for failure to state a claim or
motions for summary adjudication. The arbitrator shall resolve all disputes in
accordance with the substantive law of California and may grant any remedy or
relief that a court of such state could order or grant within the scope hereof
and such ancillary relief as is necessary to make effective any award. The
arbitrator shall also have the power to award recovery of all costs and fees, to
impose sanctions and to take such other action as the arbitrator deems necessary
to the same extent a judge could pursuant to the Federal Rules of Civil
Procedure, the California Rules of Civil Procedure or other applicable law.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction. The institution and maintenance of an action for judicial
relief or pursuit of a provisional or ancillary remedy shall not constitute a
waiver of the right of any party, including the plaintiff, to submit the
controversy or claim to arbitration if any other party contests such action for
judicial relief.   (e)   Discovery. In any arbitration proceeding discovery will
be permitted in accordance with the Rules. All discovery shall be expressly
limited to matters directly relevant to the dispute being arbitrated and must be
completed no later than 20 days before the hearing date and within 180 days of
the filing of the dispute with the AAA. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.   (f)   Class Proceedings and
Consolidations. The resolution of any dispute arising pursuant to the terms of
this Agreement shall be determined by a separate arbitration proceeding and such
dispute shall not be consolidated with other disputes or included in any class
proceeding.   (g)   Payment Of Arbitration Costs And Fees. The arbitrator shall
award all costs and expenses of the arbitration proceeding.   (h)   Real
Property Collateral; Judicial Reference. Notwithstanding anything herein to the
contrary, no dispute shall be submitted to arbitration if the dispute concerns
indebtedness secured directly or indirectly, in whole or in part, by any real
property unless (i) the holder of the mortgage, lien or security interest
specifically elects in writing to proceed with the arbitration, or (ii) all
parties to the arbitration waive any rights or benefits that might accrue to
them by virtue of the single action rule statute of California, thereby agreeing
that all indebtedness and obligations of the parties, and all mortgages, liens
and security interests securing such indebtedness and obligations, shall remain
fully valid and enforceable. If any such dispute is not submitted to
arbitration, the dispute shall be referred to a referee in accordance with
California Code of Civil Procedure Section 638 et seq., and this general
reference agreement is intended to be specifically enforceable in accordance
with said Section 638. A referee with the qualifications required herein for
arbitrators shall be selected pursuant to the AAA’s selection procedures.
Judgment upon the decision rendered by a referee shall be entered in the court
in which such proceeding

Credit and Security Agreement
WFBC/Iridex (domestic facility)

37



--------------------------------------------------------------------------------



 



    was commenced in accordance with California Code of Civil Procedure
Sections 644 and 645.   (i)   Miscellaneous. To the maximum extent practicable,
the AAA, the arbitrators and the parties shall take all action required to
conclude any arbitration proceeding within 180 days of the filing of the dispute
with the AAA. No arbitrator or other party to an arbitration proceeding may
disclose the existence, content or results thereof, except for disclosures of
information by a party required in the ordinary course of its business or by
applicable law or regulation. If more than one agreement for arbitration by or
between the parties potentially applies to a dispute, the arbitration provision
most directly related to the Loan Documents or the subject matter of the dispute
shall control. This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.

[signatures on next page]
Credit and Security Agreement
WFBC/Iridex (domestic facility)

38



--------------------------------------------------------------------------------



 



COMPANY AND WELLS FARGO HAVE EXECUTED THIS AGREEMENT THROUGH THEIR AUTHORIZED
OFFICERS AS OF THE DATE SET FORTH ABOVE.

      WELLS FARGO BANK,   IRIDEX CORPORATION NATIONAL ASSOCIATION          
By:            /s/ Jorge Visitacion   By:            /s/ James Mackaness
 
 
 
Print Name:      Jorge Visitacion   Print Name:        James Mackaness
 
 
 
Title:        AVP + Relationship Manager   Title:                           CFO
 
 
 
      Wells Fargo Bank, National Association   IRIDEX Corporation 245 Los Robles
Avenue, Suite 700   1212 Terra Bella Avenue Pasadena, California 91101  
Mountain View, California 94043 Fax: 626.844.9063   Fax:
                                                     Attention: Jorge Visitacion
  Attention: James Mackaness e-mail: jorge.c.visitacion@wellsfargo.com   e-mail:
                                                             Federal Employer  
  Identification No.:                                                        
Organizational
Identification No.:                                                         

Credit and Security Agreement
WFBC/Iridex (domestic facility)

S-1



--------------------------------------------------------------------------------



 



Exhibit A to Credit and Security Agreement
DEFINITIONS
“Account Funds” is defined in Section 1.4(a).
“Accounts” shall have the meaning given it under the UCC.
“Advance” and “Advances” means an advance or advances under the Line of Credit.
“Affiliate” or “Affiliates” means any Person controlled by, controlling or under
common control with Company, including any Subsidiary of Company. For purposes
of this definition, “control,” when used with respect to any specified Person,
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise.
“Aggregate Face Amount” means the aggregate amount that may then be drawn under
each outstanding Letter of Credit, assuming compliance with all conditions for
drawing.
“Agreement” means this Credit and Security Agreement.
“Authenticated” means (a) to have signed; or (b) to have executed or to have
otherwise adopted a symbol, or have encrypted or similarly processed a Record in
whole or in part, with the present intent of the authenticating Person to
identify the Person and adopt or accept a Record.
“Borrowing Base” is defined in Section 1.2(a).
“Borrowing Base Reserve” means, as of any date of determination, an amount or a
percent of a specified category or item that Wells Fargo establishes in its sole
discretion from time to time to reduce availability under the Borrowing Base
(a) to reflect events, conditions, contingencies or risks which affect the
assets, business or prospects of Company, or the Collateral or its value, or the
enforceability, perfection or priority of Wells Fargo’s Security Interest in the
Collateral, as the term “Collateral” is defined in this Agreement, or (b) to
reflect Wells Fargo’s judgment that any collateral report or financial
information relating to Company and furnished to Wells Fargo may be incomplete,
inaccurate or misleading in any material respect.
“Business Day” means a day on which the Federal Reserve Bank of New York is open
for business and, if such day relates to a LIBOR Advance, a day on which
dealings are carried on in the London interbank eurodollar market.
“Capital Expenditures” means for a period, any expenditure of money during such
period for the lease, purchase or other acquisition of any capital asset, or for
the lease of any other asset whether payable currently or in the future.
“CEO” is defined in Section 7.4(a).
“Change of Control” means the occurrence of any of the following events:

(a)   Any Person or “group” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934) is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that any such

Credit and Security Agreement
WFBC/Iridex (domestic facility)

Exhibit A — Page 1



--------------------------------------------------------------------------------



 



    Person, entity or group will be deemed to have “beneficial ownership” of all
securities that such Person, entity or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than thirty-three and one-third percent (33.33%)
of the voting power of all classes of ownership of Company;   (b)   During any
consecutive two-year period, individuals who at the beginning of such period
constituted the board of Directors of Company (together with any new Directors
whose election to such board of Directors, or whose nomination for election by
the Owners of Company, was approved by a vote of two thirds of the Directors
then still in office who were either Directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the board of Directors of Company
then in office.

“Collateral” means all of Company’s Accounts, chattel paper and electronic
chattel paper, deposit accounts, documents, Equipment, General Intangibles,
goods, instruments, Inventory, Investment Property, letter-of-credit rights,
letters of credit, all sums on deposit in any Collection Account, and any items
in any Lockbox; together with (a) all substitutions and replacements for and
products of such property; (b) in the case of all goods, all accessions; (c) all
accessories, attachments, parts, Equipment and repairs now or subsequently
attached or affixed to or used in connection with any goods; (d) all warehouse
receipts, bills of lading and other documents of title that cover such goods now
or in the future; (e) all collateral subject to the Lien of any of the Security
Documents; (f) any money, or other assets of Company that come into the
possession, custody, or control of Wells Fargo now or in the future;
(g) Proceeds of any of the above Collateral; (h) books and records of Company,
including all mail or e-mail addressed to Company; and (i) all of the above
Collateral, whether now owned or existing or acquired now or in the future or in
which Company has rights now or in the future; provided, however, that the term
“Collateral” shall not include more than 66% of the stock of any Subsidiary that
is a “controlled foreign corporation” as defined in the U.S. Internal Revenue
Code.
“Closing Date” is defined in Section 3.1.
“Collection Account” means “Collection Account” as defined in the Master
Agreement for Treasury Management Services and related Lockbox and Collection
Account Service Description or Collection Account Service Description, whichever
is applicable. .
“Compliance Certificate” is defined in Section 5.1(a) and is in the form of
Exhibit E.
“Commercial Letter of Credit Agreement” means an agreement governing the
issuance of documentary letters of credit entered into between Company as
applicant and Wells Fargo as issuer.
“Constituent Documents” means with respect to any Person, as applicable, that
Person’s certificate of incorporation, articles of incorporation, by-laws,
certificate of formation, articles of organization, limited liability company
agreement, management agreement, operating agreement, shareholder agreement,
partnership agreement or similar document or agreement governing such Person’s
existence, organization or management or concerning disposition of ownership
interests of such Person or voting rights among such Person’s owners.
Credit and Security Agreement
WFBC/Iridex (domestic facility)

Exhibit A — Page 2



--------------------------------------------------------------------------------



 



“Current Maturities of Long Term Debt” means, during a period beginning and
ending on designated dates, the amount of Company’s long-term debt and
capitalized leases which become due during that period.
“Debt” means, as applied to any Person, (a) all obligations for borrowed money,
(b) all obligations evidenced by bonds, debentures, notes, or other similar
instruments and all reimbursement or other obligations in respect of letters of
credit, bankers acceptances, hedges, derivatives, or other financial products,
(c) all obligations as a lessee under leases required to be capitalized in
accordance with GAAP, (d) all obligations or liabilities of others secured by a
Lien on any asset of such Person or its Subsidiaries, irrespective of whether
such obligation or liability is assumed, (e) all obligations of such Person to
pay the deferred purchase price of assets (other than trade payables incurred in
the ordinary course of business and repayable in accordance with customary trade
practices), (f) all obligations of such Person owing under swap, cap, floor,
collar or similar hedging arrangements, and (g) any obligation guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (a) through (f) above.
“Debt Service Coverage Ratio” means (a) the sum of (i) Funds from Operations,
plus (ii) Interest Expense, minus (iii) unfinanced Capital Expenditures, plus
(iv) to the extent not included in Net Income, cash payments received by Company
under that certain Settlement Agreement, dated April 6, 2007, among Company,
Synergetics, Inc., and Synergetics USA, Inc., divided by (b) the sum of
(i) monthly contractual debt payments paid or payable to American Medical
Systems, (ii) other Current Maturities of Long Term Debt, (iii) Interest
Expense, (iv) any cash dividends or distributions paid or payable, and (v) any
amounts paid to redeem or repurchase stock or other equity interests of Company.
“Default Period” is defined in Section 1.6(c).
“Default Rate” is defined in Section 1.6(c).
“Dilution” means, as of any date of determination, a percentage, based upon the
prior six (6) months, which is the result of dividing (a) actual bad debt
write-downs, discounts, advertising allowances, credits, and any other items
with respect to the Accounts determined to be dilutive by Wells Fargo in its
sole discretion during this period, by (b) Company’s net sales during such
period (excluding extraordinary items) plus the amount of clause (a).
“Director” means a director if Company is a corporation.
“Dollars” or “$” shall mean the lawful currency of the United States.
“Earnings Before Taxes, Depreciation, and Amortization” means Company’s pretax
earnings from operations, excluding extraordinary gains, but including
extraordinary losses, as determined prior to deduction for depreciation and
amortization.
“Electronic Record” means a Record that is created, generated, sent,
communicated, received, or stored by electronic means, but does not include any
Record that is sent, communicated, or received by fax.
Credit and Security Agreement
WFBC/Iridex (domestic facility)

Exhibit A — Page 3



--------------------------------------------------------------------------------



 



“Eligible Accounts” means all unpaid Accounts of Company arising from the sale
or lease of goods or the performance of services, net of any credits, but
excluding any Accounts having any of the following characteristics:

(a)   That portion of Accounts unpaid 90 days or more after the invoice date;  
(b)   That portion of Accounts related to goods or services with respect to
which Company has received notice of a claim or dispute, which are subject to a
claim of offset or a contra account, or which reflect a reasonable reserve for
warranty claims or returns;   (c)   That portion of Accounts not yet earned by
the final delivery of goods or that portion of Accounts not yet earned by the
final rendition of services by Company to the account debtor, including with
respect to both goods and services, progress billings, and that portion of
Accounts for which an invoice has not been sent to the applicable account
debtor;   (d)   Accounts owed by any unit of government, whether foreign or
domestic (except that there shall be included in Eligible Accounts that portion
of Accounts owed by such units of government for which Company has provided
evidence satisfactory to Wells Fargo that (i) Wells Fargo’s Security Interest
constitutes a perfected first priority Lien in such Accounts, and (ii) such
Accounts may be enforced by Wells Fargo directly against such unit of government
under all applicable laws);   (e)   Accounts denominated in any currency other
than United States Dollars;   (f)   Accounts owed by an account debtor located
outside the United States or Canada which are not (i) backed by a bank letter of
credit naming Wells Fargo as beneficiary or assigned to Wells Fargo, in Wells
Fargo’s possession or control, and with respect to which a control agreement
concerning the letter-of-credit rights is in effect, and acceptable to Wells
Fargo in all respects, in its sole discretion, or (ii) covered by a foreign
receivables insurance policy acceptable to Wells Fargo in its sole discretion;  
(g)   Accounts owed by an account debtor that is insolvent, the subject of
bankruptcy proceedings or has gone out of business;   (h)   Accounts owed by an
Owner, Subsidiary, Affiliate, Officer or employee of Company;   (i)   Accounts
not subject to the Security Interest or which are subject to any Lien in favor
of any Person other than Wells Fargo;   (j)   That portion of Accounts that has
been restructured, extended, amended or modified;   (k)   That portion of
Accounts that constitutes advertising, finance charges, service charges or sales
or excise taxes;   (l)   That portion of Accounts owed by an account debtor,
regardless of whether otherwise eligible, to the extent that the aggregate
balance of such Accounts exceeds 15% of the aggregate amount of all Eligible
Accounts;

Credit and Security Agreement
WFBC/Iridex (domestic facility)

Exhibit A — Page 4



--------------------------------------------------------------------------------



 



(m)   Accounts owed by an account debtor, regardless of whether otherwise
eligible, if 25% or more of the total amount of Accounts due from such debtor is
ineligible under clauses (a), (b), or (k) above;   (n)   Any Accounts deemed to
be “Eligible Accounts” under the Ex-Im Credit Agreement; and   (o)   Accounts,
or portions of Accounts, otherwise deemed ineligible by Wells Fargo in its sole
discretion.

“Eligible Inventory” means all Inventory of Company, valued at the lower of cost
or market in accordance with GAAP; but excluding Inventory having any of the
following characteristics:

(a)   Inventory that is: in-transit; located at any warehouse, job site or other
premises not approved by Wells Fargo in an Authenticated Record delivered to
Company; not subject to a perfected first priority Lien in Wells Fargo’s favor;
subject to any Lien or encumbrance that is subordinate to Wells Fargo’s first
priority Lien; covered by any negotiable or non-negotiable warehouse receipt,
bill of lading or other document of title; on consignment from any consignor; or
on consignment to any consignee or subject to any bailment unless the consignee
or bailee has executed an agreement with Wells Fargo;   (b)   Supplies,
packaging, parts or sample Inventory, or customer supplied parts or Inventory;  
(c)   Work-in-process Inventory;   (d)   Inventory that is damaged, defective,
obsolete, slow moving or not currently saleable in the normal course of
Company’s operations, or the amount of such Inventory that has been reduced by
shrinkage;   (e)   Inventory that Company has returned, has attempted to return,
is in the process of returning or intends to return to the vendor of the
Inventory;   (f)   Inventory that is perishable or live;   (g)   Inventory
manufactured by Company pursuant to a license unless the applicable licensor has
agreed in a Record that has been Authenticated by licensor to permit Wells Fargo
to exercise its rights and remedies against such Inventory;   (h)   Inventory
that is subject to a Lien in favor of any Person other than Wells Fargo;   (i)  
Inventory stored at locations holding less than 10% of the aggregate value of
Company’s Inventory;   (j)   Inventory that is deemed to be “Eligible Inventory”
under the Ex-Im Credit Agreement; and   (k)   Inventory otherwise deemed
ineligible by Wells Fargo in its sole discretion.

“Environmental Law” means any federal, state, local or other governmental
statute, regulation, law or ordinance dealing with the protection of human
health and the environment.
Credit and Security Agreement
WFBC/Iridex (domestic facility)

Exhibit A — Page 5



--------------------------------------------------------------------------------



 



“Equipment” shall have the meaning given it under the Uniform Commercial Code in
effect in the state whose laws govern this Agreement.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group which includes Company and which is treated as a single
employer under Section 414 of the IRC.
“Event of Default” is defined in Section 6.1.
“Ex-Im Credit Agreement” means that certain Credit and Security Agreement (Ex-Im
Subfacility), between the Company and Wells Fargo of even date with this
Agreement.
“Ex-Im Loan Documents” means the Ex-Im Credit Agreement and all other documents,
agreements, instruments, and certificates now or hereafter executed or provided
in connection with the Ex-Im Credit Agreement.
“Floating Rate” is defined in Section 1.6(a).
“Floating Rate Advance” means an Advance bearing interest at the Floating Rate.
“Funds from Operations” means for a given period, the sum of (a) Net Income,
(b) depreciation and amortization, (c) stock-based compensation expenses,
(d) any increase (or decrease) in lifo reserves, each as determined for such
period in accordance with GAAP, and (e) during the period April 1, 2008 to
December 31, 2008, an amount equal to the value (based on cost) of inventory
sold during the relevant measurement period, less an amount equal to the product
of the applicable advance rate (set forth in Section 1.2) for such inventory
multiplied by such inventory sold.
“GAAP” means generally accepted accounting principles, applied on a basis
consistent with the accounting practices applied in the financial statements
described on Exhibit D.
“General Intangibles” shall have the meaning given it under the UCC.
“Guarantor(s)” means any Person now or in the future guaranteeing the
Indebtedness through the issuance of a Guaranty.
“Guaranty” means an unconditional continuing guaranty executed by a Guarantor in
favor of Wells Fargo (if more than one, the “Guaranties”).
“Hazardous Substances” means pollutants, contaminants, hazardous substances,
hazardous wastes, petroleum and fractions thereof, and all other chemicals,
wastes, substances and materials listed in, regulated by or identified in any
Environmental Law.
“Indebtedness” is used in its most comprehensive sense and means any debts,
obligations and liabilities of Company to Wells Fargo, whether incurred in the
past, present or future, whether voluntary or involuntary, and however arising,
and whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, and including without limitation indebtedness
arising under any swap, derivative, foreign exchange, hedge, deposit,
Credit and Security Agreement
WFBC/Iridex (domestic facility)

Exhibit A — Page 6



--------------------------------------------------------------------------------



 



treasury management or any similar transaction or arrangement that Company may
enter into at any time with Wells Fargo or with Wells Fargo Merchant Services,
L.L.C., whether or not Company may be liable individually or jointly with
others, or whether recovery upon such Indebtedness may subsequently become
unenforceable.
“Indemnified Liabilities” is defined in Section 7.8.
“Indemnitees” is defined in Section 7.8.
“Infringement” or “Infringing” when used with respect to Intellectual Property
Rights means any infringement or other violation of Intellectual Property
Rights.
“Intellectual Property Rights” means all actual or prospective rights arising in
connection with any intellectual property or other proprietary rights, including
all rights arising in connection with copyrights, patents, service marks, trade
dress, trade secrets, trademarks, trade names or mask works.
“Interest Expense” means for any period, Company’s total gross interest expense
during such period (excluding interest income), and shall in any event include
(a) interest expensed (whether or not paid) on all Debt, (b) the amortization of
debt discounts, (c) the amortization of all fees payable in connection with the
incurrence of Debt to the extent included in interest expense, and (d) the
portion of any capitalized lease obligation allocable to interest expense.
“Interest Payment Date” is defined in Section 1.8(a).
“Interest Period” means the period that commences on (and includes) the Business
Day on which either a LIBOR Advance is made or continued or on which a Floating
Rate Advance is converted to a LIBOR Advance, and ending on (but excluding) the
Business Day numerically corresponding to that date that falls the number of
months afterward as selected by Company pursuant to Section 1.3A, during which
period the outstanding principal amount of the LIBOR Advance shall bear interest
at the LIBOR Advance Rate; provided, however, that:

(a)   If an Interest Period would otherwise end on a day which is not a Business
Day, then it shall end on the next Business Day, unless that day is the first
Business Day of a month, in which case the Interest Period shall end on the last
Business Day of the preceding month;   (b)   No Interest Period applicable to an
Advance may end later than the Maturity Date; and   (c)   In no event shall
Company select Interest Periods with respect to LIBOR Advances which would
result in the payment of a LIBOR Advance breakage fee under this Agreement in
order to make required principal payments.

“Inventory” shall have the meaning given it under the UCC.
“Investment Property” shall have the meaning given it under the UCC.
“L/C Amount” means the sum of (a) the Aggregate Face Amount of any outstanding
Letters of Credit, plus (b) the amount of each Obligation of Reimbursement that
either remains unreimbursed or has not been paid through an Advance on the Line
of Credit.
Credit and Security Agreement
WFBC/Iridex (domestic facility)

Exhibit A — Page 7



--------------------------------------------------------------------------------



 



“L/C Application” means an application for the issuance of standby or
documentary Letters of Credit pursuant to the terms of a Standby Letter of
Credit Agreement or Commercial Letter of Credit Agreement, in form acceptable to
Wells Fargo.
“Letter of Credit” and “Letters of Credit” are each defined in Section 1.10(a).
“Licensed Intellectual Property” is defined in Exhibit D.
“LIBOR” means the rate per annum (rounded upward, if necessary, to the nearest
whole 1/8th of one percent (1%)) determined pursuant to the following formula:

         
LIBOR =
  Base LIBOR
 
100% — LIBOR Reserve Percentage    

(a)   “Base LIBOR” means the rate per annum for United States dollar deposits
quoted by Wells Fargo as the Inter-Bank Market Offered Rate, with the
understanding that such rate is quoted by Wells Fargo for the purpose of
calculating effective rates of interest for loans making reference to it, on the
first day of an Interest Period for delivery of funds on that date for a period
of time approximately equal to the number of days in that Interest Period and in
an amount approximately equal to the principal amount to which that Interest
Period applies. Company understands and agrees that Wells Fargo may base its
quotation of the Inter-Bank Market Offered Rate upon such offers or other market
indicators of the Inter-Bank Market as Wells Fargo in its discretion deems
appropriate including the rate offered for U.S. dollar deposits on the London
Inter-Bank Market.   (b)   “LIBOR Reserve Percentage” means the reserve
percentage prescribed by the Board of Governors of the Federal Reserve System
(or any successor) for “Eurocurrency Liabilities” (as defined in Regulation D of
the Federal Reserve Board, as amended), adjusted by Wells Fargo for expected
changes in such reserve percentage during the applicable Interest Period.

“LIBOR Advance” means an Advance bearing interest at the LIBOR Advance Rate.
“LIBOR Advance Rate” is defined in Section 1.6(a).
“Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or subsequently acquired
and whether arising by agreement or operation of law.
“Line of Credit” is defined in the Recitals.
“Loan Documents” means this Agreement, the Revolving Note, each Guaranty, each
Subordination Agreement, each Patent and Trademark Security Agreement, each
Standby Letter of Credit Agreement, each Commercial Letter of Credit Agreement,
any L/C Applications, and the Security Documents, together with every other
agreement, note, document, contract or instrument to which Company now or in the
future may be a party and which may be required by Wells Fargo.
Credit and Security Agreement
WFBC/Iridex (domestic facility)

Exhibit A — Page 8



--------------------------------------------------------------------------------



 



“Loan Manager” means the treasury management service defined in the Master
Agreement for Treasury Management Services and related Loan Manager Service
Description.
“Lockbox” means “Lockbox” as defined in the Master Agreement for Treasury
Management Services and related Lockbox and Collection Account Service
Description.
”Margin” means a rate per annum, expressed as a percentage, as more fully
described in Section 1.6(a).
“Master Agreement for Treasury Management Services” means the Master Agreement
for Treasury Management Services, the related Acceptance of Services, and the
Service Description governing each treasury management service used by Company.
“Material Adverse Effect” means any of the following:

(a)   A material adverse effect on the business, operations, results of
operations, assets, liabilities or financial condition of Company;   (b)   A
material adverse effect on the ability of Company to perform its obligations
under the Loan Documents; or   (c)   A material adverse effect on the ability of
Wells Fargo to enforce the Indebtedness or to realize the intended benefits of
the Security Documents, including a material adverse effect on the validity or
enforceability of any Loan Document or of any rights against any Guarantor, or
on the status, existence, perfection, priority (subject to Permitted Liens) or
enforceability of any Lien securing payment or performance of the Indebtedness.

“Maturity Date” is defined in Section 1.1(b).
“Maximum Line Amount” is defined in Section 1.1(a).
“Minimum Interest Charge” is defined in Section 1.6(b).
“Multiemployer Plan” means a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) to which Company or any ERISA Affiliate contributes
or is obligated to contribute.
“Net Income” means fiscal year-to-date after-tax net income from continuing
operations, including extraordinary losses but excluding extraordinary gains,
all as determined in accordance with GAAP.
“Obligation of Reimbursement” is defined in Section 1.10(b).
“OFAC” is defined in Section 5.12(b).
“Officer” means with respect to Company, an officer of the Company.
“Operating Account” is defined in Section 1.3(a), and maintained in accordance
with the terms of Wells Fargo’s Commercial Account Agreement in effect for
demand deposit accounts.
“Overadvance” means the amount, if any, by which the unpaid principal amount of
the Revolving Note, plus the L/C Amount, is in excess of the then-existing
Borrowing Base.
Credit and Security Agreement
WFBC/Iridex (domestic facility)

Exhibit A — Page 9



--------------------------------------------------------------------------------



 



“Owned Intellectual Property” is defined in Exhibit D.
“Owner” means with respect to Company, each Person having legal or beneficial
title to an ownership interest in Company or a right to acquire such an
interest.
“Patent and Trademark Security Agreement” means each Patent and Trademark
Security Agreement entered into between Company and Wells Fargo.
“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
maintained for employees of Company or any ERISA Affiliate and covered by Title
IV of ERISA.
“Permitted Lien” and “Permitted Liens” are defined in Section 5.3(a).
“Permitted Securities” shall mean any shares, units or interests of equity
securities or ownership interests of Company that by their terms (or by the
terms of any security into which they are convertible or for which they are
exchangeable) or upon the happening of any event or otherwise (A) are not
convertible or exchangeable for Debt or any securities that are not Permitted
Securities, (B) (i) do not mature and (ii) are not putable or redeemable at the
option of the holder thereof, in each case in whole or in part on or prior to
the date that is six months after the earlier of the Maturity Date or the actual
payment in full in cash of the Indebtedness, (C) do not require payments of
dividends or distributions in cash on or prior to the date that is six months
after the earlier of the Maturity Date or the actual payment in full in cash of
the Indebtedness, and (D) are not secured by any Liens in property of Company.
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision of a
governmental entity.
“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of Company or any ERISA Affiliate.
“Premises” is defined in Section 2.4(a).
“Prime Rate” means at any time the rate of interest most recently announced by
Wells Fargo at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of Wells Fargo’s base rates, and serves as the basis
upon which effective rates of interest are calculated for those loans making
reference to it, and is evidenced by its recording in such internal publication
or publications as Wells Fargo may designate. Each change in the rate of
interest shall become effective on the date each Prime Rate change is announced
by Wells Fargo.
“Proceeds” shall have the meaning given it under the UCC.
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form,
and includes all information that is required to be reported by Company to Wells
Fargo pursuant to Section 5.1.
“Reportable Event” means a reportable event (as defined in Section 4043 of
ERISA), other than an event for which the 30-day notice requirement under ERISA
has been waived in regulations issued by the Pension Benefit Guaranty
Corporation.
“Revolving Note” is defined in Section 1.1(d).
Credit and Security Agreement
WFBC/Iridex (domestic facility)

Exhibit A — Page 10



--------------------------------------------------------------------------------



 



“Security Documents” means this Agreement, the Patent and Trademark Security
Agreement(s), and any other document delivered to Wells Fargo from time to time
to secure the Indebtedness.
“Security Interest” is defined in Section 2.1.
“Special Account” means a specified cash collateral account maintained with
Wells Fargo or another financial institution acceptable to Wells Fargo in
connection with each undrawn Letter of Credit issued by Wells Fargo, as more
fully described in Section 1.10.
“Standby Letter of Credit Agreement” means an agreement governing the issuance
of standby letters of credit by Wells Fargo entered into between Company as
applicant and Wells Fargo as issuer.
“Subordinated Creditor(s)” means American Medical Systems, Inc. (“AMS”) , a
Delaware corporation, Laserscope, a California corporation and wholly-owned
subsidiary of AMS, and any other Person now or in the future subordinating
indebtedness of Company held by that Person to the payment of the Indebtedness.
“Subordination Agreement” means a subordination agreement executed by a
Subordinated Creditor in favor of Wells Fargo (if more than one, the
“Subordination Agreements”).
“Subsidiary” means any Person of which more than 50% of the outstanding
ownership interests having general voting power under ordinary circumstances to
elect a majority of the board of directors or the equivalent of such Person,
irrespective of whether or not at the time ownership interests of any other
class or classes shall have or might have voting power by reason of the
happening of any contingency, is at the time directly or indirectly owned by
Company, by Company and one or more other Subsidiaries, or by one or more other
Subsidiaries.
“Termination Date” is defined in Section 1.1(b).
“UCC” means the Uniform Commercial Code in effect in the state designated in
this Agreement as the state whose laws shall govern this Agreement, or in any
other state whose laws are held to govern this Agreement or any portion of this
Agreement.
“Unused Amount” is defined in Section 1.7(b).
“Wells Fargo” means Wells Fargo Bank, National Association in its broadest and
most comprehensive sense as a legal entity, and is not limited in its meaning to
the Wells Fargo Business Credit operating division, or to any other operating
division of Wells Fargo.
Credit and Security Agreement
WFBC/Iridex (domestic facility)

Exhibit A — Page 11



--------------------------------------------------------------------------------



 



Exhibit B to Credit and Security Agreement
PREMISES
     The Premises referred to in the Credit and Security Agreement have an
address of 1212 Terra Bella Avenue, Mountain View, California 94043,
Credit and Security Agreement
WFBC/Iridex (domestic facility)

Exhibit B — Page 1



--------------------------------------------------------------------------------



 



Exhibit C to Credit and Security Agreement
CONDITIONS PRECEDENT
Wells Fargo’s obligation to make an initial Advance shall be subject to the
condition that Wells Fargo shall have received the following, duly executed and
in form and content satisfactory to Wells Fargo. The following descriptions are
limited descriptions for reference purposes only and should not be construed as
limiting in any way the subject matter that Wells Fargo requires each document
to address.

A.   Loan Documents to be Executed by Company:   (1)   The Revolving Note.   (2)
  The Credit and Security Agreement.   (3)   The Master Agreement for Treasury
Management Services, the Acceptance of Services, and the related Service
Description for each deposit or treasury management related product or service
that Company will subscribe to, including the Loan Manager Service Description
and the Lockbox and Collection Account Service Description.   (4)   The Patent
and Trademark Security Agreement.   (5)   The Ex-Im Bank Documents.   B.   Loan
Documents to be Executed by Third Parties:   (1)   The Subordination Agreement
of American Medical Systems, Inc. and Laserscope, pursuant to which each
Subordinated Creditor shall unconditionally subordinate payment of any
indebtedness of Company held by the Subordinated Creditor to the full and prompt
payment of all Company’s Indebtedness.   (2)   A Landlord’s Disclaimer and
Consent to each lease entered into by Company and that Landlord with respect to
the Premises, pursuant to which the Landlord waives its Lien in any goods or
other Inventory of Company located on the Premises.   (3)   Certificates
Insurance required under this Agreement, with all hazard insurance containing a
lender’s loss payable endorsement in Wells Fargo’s favor and with all liability
insurance naming Wells Fargo as additional insured.   (4)   Any Ex-Im Loan
Documents requiring the execution by a third party (including, but not limited
to, the Export-Import Bank of the United States).   C.   Documents Related to
the Premises   (1)   Any leases pursuant to which Company is leasing the
Premises from a lessor.   (2)   Every bailment or consignment pursuant to which
any property of Company is in the possession of a third Person such as a
consignee or subcontractor, together with, in the case of any goods held by such
Person for resale, UCC financing statements sufficient to protect Company’s and
Wells Fargo’s interests in such goods.

Credit and Security Agreement
WFBC/Iridex (domestic facility)

Exhibit C — Page 1



--------------------------------------------------------------------------------



 



D.   Federal Tax, State Tax, Judgment, UCC and Intellectual Property Lien
Searches   (1)   Current searches of Company in appropriate filing offices
showing that (i) no Liens have been filed and remain in effect against Company
and Collateral except Permitted Liens or Liens held by Persons who have agreed
in an Authenticated Record that upon receipt of proceeds of the initial
Advances, they will satisfy, release or terminate such Liens in a manner
satisfactory to Wells Fargo, and (ii) Wells Fargo has filed all UCC financing
statements necessary to perfect the Security Interest, to the extent the
Security Interest is capable of being perfected by filing.   (2)   Current
searches of Third Persons in appropriate filing offices with respect to any of
the Collateral that is in the possession of a Person other than Company that is
held for resale, showing that (i) UCC financing statements sufficient to protect
Company’s and Wells Fargo’s interests in such Collateral have been filed, and
(ii) no other secured party has filed a financing statement against such Person
and covering property similar to Company’s, other than Company, or if there
exists any such secured party, evidence that each such party has received notice
from Company and Wells Fargo sufficient to protect Company’s and Wells Fargo’s
interests in Company’s goods from any claim by such secured party.   E.  
Constituent Documents:   (1)   The Certificate of Authority of Company, which
shall include as part of the Certificate or as exhibits to the Certificate,
(i) the Resolution of Company’s Directors and, if required, Owners, authorizing
the execution, delivery and performance of the Loan Documents, (ii) an
Incumbency Certificate containing the signatures of Company’s Officers or agents
authorized to execute and deliver the Loan Documents and other instruments,
agreements and certificates, including Advance requests, on Company’s behalf,
(iii) Company’s Constituent Documents, (iv) a current Certificate of Good
Standing or Certificate of Status issued by the secretary of state or other
appropriate authority for Company’s state of organization, certifying that
Company is in good standing and in compliance with all applicable organizational
requirements of the state of organization, and (v) a Secretary’s Certificate of
Company’s secretary or assistant secretary certifying that the Certificate of
Authority of Company is true, correct and complete.   (2)   The Certificate of
Authority of Corporate Guarantor, which shall include as part of the Certificate
or as exhibits to the Certificate, (i) the Resolution of Guarantor’s Directors
and, if required, Owners, authorizing the execution, delivery and performance of
the Guaranty of Corporation, (ii) an Incumbency Certificate containing the
signatures of Guarantor’s Officers or agents authorized to execute and deliver
the Guaranty by Corporation on Guarantor’s behalf, (iii) Guarantor’s Constituent
Documents, (iv) a current Certificate of Good Standing or Certificate of Status
issued by the secretary of state or other appropriate authority for Guarantor’s
state of organization, certifying that Guarantor is in good standing and in
compliance with all applicable organizational requirements of the state of
organization, and (v) a Secretary’s Certificate of Guarantor’s secretary or
assistant secretary certifying that the Certificate of Authority of Corporate
Guarantor and all attached exhibits are true, correct and complete.   (3)  
Evidence that Company is licensed or qualified to transact business in all
jurisdictions where the character of the property owned or leased or the nature
of the business transacted by it makes such licensing or qualification
necessary.

Credit and Security Agreement
WFBC/Iridex (domestic facility)

Exhibit C — Page 2



--------------------------------------------------------------------------------



 



(4)   An Officer’s Certificate of an appropriate Officer of Company confirming,
in his or her personal capacity, the representations and warranties set forth in
this Agreement.   (5)   A Customer Identification Information Form and such
other forms and verification as Wells Fargo may need to comply with the U.S.A.
Patriot Act.   F.   Miscellaneous Matters or Documents:   (1)   Payment of fees
and reimbursable costs and expenses due under this Agreement through the date of
initial Advance or issuance of a Letter of Credit, including all legal expenses
incurred through the date of the closing of this Agreement.   (2)   Evidence
that after making the initial Advance and issuing the initial Letter of Credit,
establishing all reserves under the Borrowing Base (including a reserve equal to
10% of the outstanding balance (or initial projected balance) under the Ex-Im
Credit Agreement), and satisfying all obligations owed to Company’s prior lender
and all trade payables older than 60 days from invoice date, book overdrafts and
closing costs and fees (including any fees deemed paid), the combined
availability under the Line of Credit under this Agreement and the “Line of
Credit” under the Ex-Im Credit Agreement is not less than $1,000,000.   (3)  
Such other documents as Wells Fargo in its sole discretion may require.

Credit and Security Agreement
WFBC/Iridex (domestic facility)

Exhibit C — Page 3



--------------------------------------------------------------------------------



 



Exhibit D to Credit and Security Agreement
REPRESENTATIONS AND WARRANTIES

    Company represents and warrants to Wells Fargo as follows:   (a)   Existence
and Power; Name; Chief Executive Office; Inventory and Equipment Locations;
Federal Employer Identification Number and Organizational Identification Number.
Company is a corporation organized, validly existing and in good standing under
the laws of the State of Delaware and is licensed or qualified to transact
business in all jurisdictions where the character of the property owned or
leased or the nature of the business transacted by it makes such licensing or
qualification necessary. Company has all requisite power and authority to
conduct its business, to own its properties and to execute and deliver, and to
perform all of its obligations under, the Loan Documents. During its existence,
Company has done business solely under the names set forth below in addition to
its correct legal name. Company’s chief executive office and principal place of
business is located at the address set forth below, and all of Company’s records
relating to its business or the Collateral are kept at that location. All
Inventory and Equipment is located at that location or at one of the other
locations set forth below. Company’s name, Federal Employer Identification
Number and Organization Identification Number are correctly set forth at the end
of the Agreement next to Company’s signature.

Trade Names
IRIS Medical Instruments, Inc.
Prospero Surgical, Inc.
Trilogy Medical Systems, Inc.
Chief Executive Office / Principal Place of Business
1212 Terra Bella Avenue, Mountain View, California 94043
Other Inventory and Equipment Locations
Aeronet
1751 Junction Ave
San Jose, CA 95112
(offsite inventory purchased from AMS)

(b)   Capitalization. [INTENTIONALLY OMITTED].   (c)   Authorization of
Borrowing; No Conflict as to Law or Agreements. The execution, delivery and
performance by Company of the Loan Documents and borrowing under the Line of
Credit have been authorized and do not (i) require the consent or approval of
Company’s Owners; (ii) require the authorization, consent or approval by, or
registration, declaration or filing with, or notice to, any governmental agency
or instrumentality, whether domestic or foreign, or any other Person, except to
the extent obtained, accomplished or given prior to the date of this Agreement;
(iii) violate any provision of any law, rule or regulation (including
Regulation X of the Board of Governors of the

Credit and Security Agreement
WFBC/Iridex (domestic facility)

Exhibit D — Page 1



--------------------------------------------------------------------------------



 



    Federal Reserve System) or of any order, writ, injunction or decree
presently in effect having applicability to Company or of Company’s Constituent
Documents; (iv) result in a breach of or constitute a default or event of
default under any indenture or loan or credit agreement or any other material
agreement, lease or instrument to which Company is a party or by which it or its
properties may be bound or affected; or (v) result in, or require, the creation
or imposition of any Lien (other than the Security Interest) upon or with
respect to any of the properties now owned or subsequently acquired by Company.
  (d)   Legal Agreements. This Agreement constitutes and, upon due execution by
Company, the other Loan Documents will constitute the legal, valid and binding
obligations of Company, enforceable against Company in accordance with their
respective terms.   (e)   Subsidiaries. Except as disclosed below, Company has
no Subsidiaries.

Subsidiaries
1.   IRIDEX UK Limited
2.   IRIDEX France S.A.
3.   Iris Medical Instruments, Inc. – wholly-owned subsidiary but not active
4.   Light Solutions Corporation – wholly-owned subsidiary but not active

(f)   Financial Condition; No Adverse Change. Company has furnished to Wells
Fargo its audited financial statements for its fiscal year ended December 30,
2006, and unaudited financial statements for the fiscal-year-to-date period
ended September 29, 2007, and those statements fairly present Company’s
financial condition as of those dates and the results of Company’s operations
and cash flows for the periods then ended and were prepared in accordance with
GAAP. Since the date of the most recent financial statements, there has been no
Material Adverse Effect in Company’s business, properties or condition
(financial or otherwise).   (g)   Litigation. There are no actions, suits or
proceedings pending or, to Company’s knowledge, threatened against or affecting
Company or any of its Affiliates or the properties of Company or any of its
Affiliates before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, which, if determined
adversely to Company or any of its Affiliates, would have a Material Adverse
Effect on the financial condition, properties or operations of Company or any of
its Affiliates.   (h)   Intellectual Property Rights.

(i) Owned Intellectual Property. Set forth below is a complete list of all
patents, applications for patents, trademarks, applications to register
trademarks, service marks, applications to register service marks, mask works,
trade dress and copyrights for which Company is the owner of record (the “Owned
Intellectual Property”). Except as set forth below, (A) Company owns the Owned
Intellectual Property free and clear of all restrictions (including covenants
not to sue any Person), court orders, injunctions, decrees, writs or Liens,
whether by agreement memorialized in a Record Authenticated by Company or
otherwise, (B) no Person other than Company owns or has been granted any right
in the Owned Intellectual Property, (C) all Owned Intellectual Property is
valid, subsisting and enforceable, and (D) Company has taken all commercially
reasonable action necessary to maintain and protect the Owned Intellectual
Property.
Credit and Security Agreement
WFBC/Iridex (domestic facility)

Exhibit D — Page 2



--------------------------------------------------------------------------------



 



(ii) Agreements with Employees and Contractors. Company has entered into a
legally enforceable agreement with each Person that is an employee or
subcontractor obligating that Person to assign to Company, without additional
compensation, any Intellectual Property Rights created, discovered or invented
by that Person in the course of that Person’s employment or engagement with
Company (except to the extent prohibited by law), and further obligating that
Person to cooperate with Company, without additional compensation, to secure and
enforce the Intellectual Property Rights on behalf of Company, unless the job
description of the Person is such that it is not reasonably foreseeable that the
employee or subcontractor will create, discover, or invent Intellectual Property
Rights.
(iii) Intellectual Property Rights Licensed from Others. Set forth below is a
complete list of all agreements under which Company has licensed Intellectual
Property Rights from another Person (“Licensed Intellectual Property”) other
than readily available, non-negotiated licenses of computer software and other
intellectual property used solely for performing accounting, word processing and
similar administrative tasks (“Off-the-shelf Software”) and a summary of any
ongoing payments Company is obligated to make with respect thereto. Except as
set forth below or in any other Record, copies of which have been given to Wells
Fargo, Company’s licenses to use the Licensed Intellectual Property are free and
clear of all restrictions, Liens, court orders, injunctions, decrees, or writs,
whether by agreed to in a Record Authenticated by Company or otherwise. Except
as disclosed below, Company is not contractually obligated to make royalty
payments of a material nature, or pay fees to any owner of, licensor of, or
other claimant to, any Intellectual Property Rights.
(iv) Other Intellectual Property Needed for Business. Except for Off-the-shelf
Software and as disclosed below, the Owned Intellectual Property and the
Licensed Intellectual Property constitute all Intellectual Property Rights used
or necessary to conduct Company’s business as it is presently conducted or as
Company reasonably foresees conducting it.
(v) Infringement. Except as disclosed below, Company has no knowledge of, and
has not received notice either orally or in a Record alleging, any Infringement
of another Person’s Intellectual Property Rights (including any claim set forth
in a Record that Company must license or refrain from using the Intellectual
Property Rights of any Person) nor, to Company’s knowledge, is there any
threatened claim or any reasonable basis for any such claim.
Intellectual Property Disclosures
(h)(i) — Please see attached
(h)(iii) — Inbound License Agreements
1.   Laserscope / AMS – paid up license
2.   Georgetown University – 5% on G-probes
3.   Palomar – 7.5% on Lyra and 3.75% on Gemini
4.   Colder Products – $5.00 on each RFID Console (IQ577) manufactured
Credit and Security Agreement
WFBC/Iridex (domestic facility)

Exhibit D — Page 3



--------------------------------------------------------------------------------



 



(i)   Taxes. Except as disclosed below, Company and its Affiliates have paid or
caused to be paid to the proper authorities when due all federal, state and
local taxes required to be withheld by each of them. Company and its Affiliates
have filed all federal, state and local tax returns which to the knowledge of
the Officers of Company or any Affiliate, as the case may be, are required to be
filed, and Company and its Affiliates have paid or caused to be paid to the
respective taxing authorities all taxes as shown on these returns or on any
assessment received by any of them to the extent such taxes have become due.

Taxes
Company received and has responded to an inquiry from the State of Iowa
regarding $9,900 of back taxes.

(j)   Titles and Liens. Company has good and absolute title to all Collateral
free and clear of all Liens other than Permitted Liens. No financing statement
naming Company as debtor is on file in any office except to perfect only
Permitted Liens.   (k)   No Defaults. Except as disclosed below, Company is in
compliance with all provisions of all agreements, instruments, decrees and
orders to which it is a party or by which it or its property is bound or
affected, the breach or default of which could have a Material Adverse Effect on
Company’s financial condition, properties or operations.

No Defaults
Company is not in compliance with certain provisions of the Business Loan and
Security Agreement by and among IRIDEX Corporation and Mid-Peninsula Bank, part
of Greater Bay Bank N.A., dated January 16, 2007.

(l)   Submissions to Wells Fargo. All financial and other information provided
to Wells Fargo by or on behalf of Company in connection with Company’s request
for the credit facilities contemplated hereby is (i) true and correct in all
material respects, (ii) does not omit any material fact that would cause such
information to be misleading, and (iii) as to projections, valuations or
proforma financial statements, present a good faith opinion as to such
projections, valuations and proforma condition and results.   (m)   Financing
Statements. Company has previously authorized the filing of financing statements
sufficient when filed to perfect the Security Interest and other Liens created
by the Security Documents. When such financing statements are filed, Wells Fargo
will have a valid and perfected security interest in all Collateral capable of
being perfected by the filing of financing statements. None of the Collateral is
or will become a fixture on real estate, unless a sufficient fixture filing has
been filed with respect to such Collateral.   (n)   Rights to Payment. Each
right to payment and each instrument, document, chattel paper and other
agreement constituting or evidencing Collateral is (or, in the case of all
future Collateral, will be when arising or issued) the valid, genuine and
legally enforceable obligation, subject to no defense, setoff or counterclaim of
the account debtor or other obligor named in that instrument.

Credit and Security Agreement
WFBC/Iridex (domestic facility)

Exhibit D — Page 4



--------------------------------------------------------------------------------



 



(o)   Employee Benefit Plans.

(i) Maintenance and Contributions to Plans. Except as disclosed below, neither
Company nor any ERISA Affiliate (A) maintains or has maintained any Pension
Plan, (B) contributes or has contributed to any Multiemployer Plan, or
(C) provides or has provided post-retirement medical or insurance benefits to
employees or former employees (other than benefits required under Section 601 of
ERISA, Section 4980B of the IRC, or applicable state law).
(ii) Knowledge of Plan Noncompliance with Applicable Law. Except as disclosed
below, neither Company nor any ERISA Affiliate has (A) knowledge that Company or
the ERISA Affiliate is not in full compliance with the requirements of ERISA,
the IRC, or applicable state law with respect to any Plan, (B) knowledge that a
Reportable Event occurred or continues to exist in connection with any Pension
Plan, or (C) sponsored a Plan that it intends to maintain as qualified under the
IRC that is not so qualified, and no fact or circumstance exists which may have
an adverse effect on such Plan’s tax-qualified status.
(iii) Funding Deficiencies and Other Liabilities. Neither Company nor any ERISA
Affiliate has liability for any (A) accumulated funding deficiency (as defined
in Section 302 of ERISA and Section 412 of the IRC) under any Plan, whether or
not waived, (B) withdrawal, partial withdrawal, reorganization or other event
under any Multiemployer Plan under Section 4201 or 4243 of ERISA, or (C) event
or circumstance which could result in financial obligation to the Pension
Benefit Guaranty Corporation, the Internal Revenue Service, the Department of
Labor or any participant in connection with any Plan (other than routine claims
for benefits under the Plan).

    Employee Benefit Plans       None   (p)   Environmental Matters.

(i) Hazardous Substances on Premises. Except as disclosed below, there are not
present in, on or under the Premises any Hazardous Substances in such form or
quantity as to create any material liability or obligation for either Company or
Wells Fargo under the common law of any jurisdiction or under any Environmental
Law, and no Hazardous Substances have ever been stored, buried, spilled, leaked,
discharged, emitted or released in, on or under the Premises in such a way as to
create a material liability.
(ii) Disposal of Hazardous Substances. Except as disclosed below, Company has
not disposed of Hazardous Substances in such a manner as to create any material
liability under any Environmental Law.
(iii) Claims and Proceedings with Respect to Environmental Law Compliance.
Except as disclosed below, there have not existed in the past, nor are there any
threatened or impending requests, claims, notices, investigations, demands,
administrative proceedings, hearings or litigation relating in any way to the
Premises or
Credit and Security Agreement
WFBC/Iridex (domestic facility)

Exhibit D — Page 5



--------------------------------------------------------------------------------



 



Company, alleging material liability under, violation of, or noncompliance with
any Environmental Law or any license, permit or other authorization issued
pursuant thereto.
(iv) Compliance with Environmental Law; Permits and Authorizations. Except as
disclosed below, Company (A) conducts its business at all times in compliance
with applicable Environmental Law, (B) possesses valid licenses, permits and
other authorizations required under applicable Environmental Law for the lawful
and efficient operation of its business, none of which are scheduled to expire,
or withdrawal, or material limitation within the next 12 months, and (C) has not
been denied insurance on grounds related to potential environmental liability.
(v) Status of Premises. Except as disclosed below, the Premises are not and
never have been listed on the National Priorities List, the Comprehensive
Environmental Response, Compensation and Liability Information System or any
similar federal, state or local list, schedule, log, inventory or database.
(vi) Environmental Audits, Reports, Permits and Licenses. Company has delivered
to Wells Fargo all environmental assessments, audits, reports, permits, licenses
and other documents describing or relating in any way to the Premises or
Company’s businesses.
Environmental Matters
Please see attached “Environmental Compliance Plan” submitted by the Company to
the City of Mountain View.
Credit and Security Agreement
WFBC/Iridex (domestic facility)

Exhibit D — Page 6



--------------------------------------------------------------------------------



 



Exhibit D – Item (h)(i)
Intellectual Property Disclosures
U.S Issued Patents

                      DATE         PATENT TITLE   ISSUED   PATENT NO.   HOLDER
Optical Fiber with Electrical Encoding
  02/4/1992   5,085,492     IRIDEX Corporation
 
               
Technique for Coupling Laser Diode to Optical Fiber
  02/18/1992   5,088,803     IRIDEX Corporation
 
               
Contact Probe for Laser Cyclophotocoagulation
  12/13/1994   5,372,595     IRIDEX Corporation Georgetown University
 
               
Passively stabilized intracavity doubling laser
  04/23/1996   5,511,085     IRIDEX Corporation
 
               
Scalable side-pumped solid-state laser
  05/28/1996   5,521,932     IRIDEX Corporation
 
               
Fiber stub end-pumped laser
  09/2/1997   5,663,979     IRIDEX Corporation
 
               
Pulsed Laser with Passive Stabilization
  11/9/1999   5,982,789     IRIDEX Corporation
 
               
Fiber stub end-pumped laser
  12/7/1999   5,999,554     IRIDEX Corporation
 
               
Cw laser amplifier
  10/31/2000   6,141,143     IRIDEX Corporation
 
               
Cw laser amplifier
  11/7/2000   6,144,484     IRIDEX Corporation
 
               
Aspheric Lensing Control for High Power Butt-Coupled End-Pumped Laser
  04/24/2001   6,222,869 B1     IRIDEX Corporation
 
               
Fiber stub end-pumped laser
  12/4/2001   6,327,291 B1     IRIDEX Corporation
 
               
Focusability Enhancing Optic for Laser Diode
  04/23/2002   6,377,599 B1     IRIDEX Corporation
 
               
Method and Apparatus for Real-Time Detection, Control and Recording of
Sub-Clinical Therapeutic Laser Lesions During Ocular Laser Photocoagulation
  04/1/2003   6,540,391 B2     IRIDEX Corporation

Credit and Security Agreement
WFBC/Iridex (domestic facility)

Exhibit D — Page 1



--------------------------------------------------------------------------------



 



                      DATE         PATENT TITLE   ISSUED   PATENT NO.   HOLDER
Method and Apparatus for Controlling Sub-Clinical Laser Procedures with
Intra-Operataive Monitoring of Electrophysiological Changes
  05/11/2004   6,733,490     IRIDEX Corporation
 
               
Treatment Site Cooling System of Skin Disorders
  12/12/2006   7,147,654     IRIDEX Corporation

U.S Patent Applications

                  DATE         PATENT APPLICATION TITLE   FILED   APPLICATION
NO.   HOLDER
Apparatus for Real-Time Measurement/Control Of Intra-Operataive Effects During
Laser Thermal Treatments, Using Light Scattering
  09/20/2002   60/412,465   IRIDEX Corporation
 
           
MicroPulse for Uveo/Scleral Outflow (Provisional)
  10/30/2007   60/983,811   IRIDEX Corporation
 
           
Directional (stepped) Probe Treatment Apparatus
  08/16/2004   11/205,629   IRIDEX Corporation
 
           
Short Pulse Laser Treatment
  02/15/2005   11/066,615   IRIDEX Corporation
 
           
Flushtip Illuminating EndoProbe
  11/3/2006   11/556,504   IRIDEX Corporation
 
           
Shaped Tip Illuminating EndoProbe
  03/13/2007   11/685,351   IRIDEX Corporation

Foreign Issued Patents

                  TITLE   COUNTRY   PATENT NO.   DATE ISSUED
Pulsed Laser w/Passive Stabilization EP0904615
  Europe   0904615     09/5/2001
 
               
DE app – 97928819.8
  Germany   69706541     09/5/2001
 
               
UK App – 97928819.8
  United Kingdom   69706541     09/5/2001
 
               
FR App – 97928819.8
  France   69706541     09/5/2001
 
               
Passively Stable Intra-doubling Laser EP0730783
  Europe   0730783     04/23/2003
 
               
DE app – 69530497.6
  Germany   69530497.6     4/23/2003
 
               
Passively Stable Intra-doubling Laser
  Korea   348012     07/26/2002

Credit and Security Agreement
WFBC/Iridex (domestic facility)

Exhibit D — Page 2



--------------------------------------------------------------------------------



 



Foreign Patent Applications

                  TITLE   COUNTRY   SERIAL NUMBER   FILING DATE
Directional (Stepped) Probe Treatment Apparatus
  Germany   2005/038611.3     08/16/2005
 
               
Method and Apparatus for Controlling Sub-Clinical Laser Procedures with
Intra-Operataive Monitoring of Electrophysiological Changes
  Europe   03723833.4     3/25/2003
 
               
Short Pulse (Green microPulse)
  Europe   2006/006369     02/22/2006
 
               
Short Pulse (Green microPulse)
  Japan   2007-557145     08/21/2007
 
               
Flush and Shaped Tip Illuminating EndoProbes
  PCT   2007-083139     10/31/2007

U.S. Trademark Registrations

                                  REGISTRATION COUNTRY   TRADEMARK  
REGISTRATION NO.   DATE
U.S.
  APEX   2,528,141     01/08/2002
 
               
U.S.
  AURA   3,306.455     10/09/2007
 
               
U.S.
  COOLSPOT   3,044,965     01/17/2006
 
               
U.S.
  DERMASTAT   1,329,417     04/09/1985
 
               
U.S.
  DESIGN   1,618,629     10/23/1990
 
               
U.S.
  ENDOPROBE   1,622,307     11/13/1990
 
               
U.S.
  GEMINI   3,044,850     01/17/2006
 
               
U.S.
  IRIDEX   2,204,220     11/17/1998
 
               
U.S.
  IRIDEX   2,204,219     11/17/1998
 
               
U.S.
  IRIS MEDICAL   1,822,545     02/22/1994
 
               
U.S.
  LYRA   3,200,356     01/23/2007
 
               
U.S.
  OCULIGHT   1,618,628     10/23/1990
 
               
U.S.
  SMARTKEY   1,618,627     10/23/1990
 
               
U.S.
  VENUS   3,023,256     12/06/2005

U.S. Trademark Applications

              COUNTRY   TRADEMARK   APPLICATION NO.   FILING DATE
U.S.
  SOLIS   78/446,386   07/06/2004

Credit and Security Agreement
WFBC/Iridex (domestic facility)

Exhibit D — Page 3



--------------------------------------------------------------------------------



 



Foreign Trademark Registrations

                                  REGISTRATION COUNTRY   TRADEMARK  
REGISTRATION NO.   DATE
Australia
  AURA   852,861     12/07/2004
France
               
Korea
               
Madrid Protocol
               
United Kingdom
               
 
               
France
  GEMINI   838,771     11/17/2004
Korea
               
Madrid Protocol
               
United Kingdom
               
 
               
Australia
  LYRA   849,033     12/07/2004
France
               
Korea
               
Madrid Protocol
               
United Kingdom
               
 
               
France
  SOLIS   866,673     12/07/2004
Madrid Protocol
               
United Kingdom
               
 
               
France
  VENUS   849,035     12/07/2004
Madrid Protocol
               
 
               
Canada
  GEMINI   TMA707678   02/19/2008

Foreign Trademark Applications

                  COUNTRY   TRADEMARK   APPLICATION NO.   FILING DATE
Canada
  AURA   1,239,900     12/07/2004
 
               
Australia
  GEMINI   1,154,571     12/28/2006
 
               
Canada
  LYRA   1,239,901     12/07/2004
 
               
Canada
  VENUS   1,239,902     12/07/2004

Credit and Security Agreement
WFBC/Iridex (domestic facility)

Exhibit D — Page 4



--------------------------------------------------------------------------------



 



Exhibit D – Item (p)
(see attached copy)
Credit and Security Agreement
WFBC/Iridex (domestic facility)

Exhibit D — Page 1



--------------------------------------------------------------------------------



 



Exhibit E to Credit and Security Agreement
COMPLIANCE CERTIFICATE

     
To:
  Wells Fargo Bank, National Association
Date:
  [                                          , 200     ]
Subject:
  Financial Statements

          In accordance with our Credit and Security Agreement dated March
          , 2008 (as amended from time to time, the “Credit Agreement”),
attached are the financial statements of IRIDEX CORPORATION (the “Company”)
dated [                                        , 200     ] (the “Reporting
Date”) and the year-to-date period then ended (the “Current Financials”). All
terms used in this certificate have the meanings given in the Credit Agreement.
          A. Preparation and Accuracy of Financial Statements. I certify that
the Current Financials have been prepared in accordance with GAAP, subject to
year-end audit adjustments, and fairly present Company’s financial condition as
of the Reporting Date.
          B. Name of Company; Merger and Consolidation. I certify that:
          (Check one)

  o   Company has not, since the date of the Credit Agreement, changed its name
or jurisdiction of organization, nor has it consolidated or merged with another
Person.     o   Company has, since the date of the Credit Agreement, either
changed its name or jurisdiction of organization, or both, or has consolidated
or merged with another Person, which change, consolidation or merger: o was
consented to in advance by Wells Fargo in an Authenticated Record, and/or o is
more fully described in the statement of facts attached to this Certificate.

          C. Events of Default. I certify that:
          (Check one)

  o   I have no knowledge of the occurrence of an Event of Default under the
Credit Agreement, except as previously reported to Wells Fargo in a Record.    
o   I have knowledge of an Event of Default under the Credit Agreement not
previously reported to Wells Fargo in a Record, as more fully described in the
statement of facts attached to this Certificate, and further, I acknowledge that
Wells Fargo may under the terms of the Credit Agreement impose the Default Rate
at any time during the resulting Default Period.

          D. Litigation Matters. I certify that:
          (Check one)

  o   I have no knowledge of any material adverse change to the litigation
exposure of Company or any of its Affiliates or of any Guarantor.

Credit and Security Agreement
WFBC/Iridex (domestic facility)

Exhibit E — Page 1



--------------------------------------------------------------------------------



 



  o   I have knowledge of material adverse changes to the litigation exposure of
Company or any of its Affiliates or of any Guarantor not previously disclosed in
Exhibit D, as more fully described in the statement of facts attached to this
Certificate.

          E. Financial Covenants. I further certify that:
          (Check and complete each of the following)
          1. Minimum Net Income. Pursuant to Section 5.2(a) of the Credit
Agreement, as of the Reporting Date, Company’s Net Income plus approved
intangible expense adjustments (approved by Wells Fargo in Wells Fargo’s sole
discretion) was $                    , which o satisfies o does not satisfy the
requirement that Net Income be not less than $                     on the
Reporting Date (numbers appearing between “< >“ are negative).
          2. Minimum Debt Service Coverage Ratio. Pursuant to Section 5.2(b) of
the Credit Agreement, as of the Reporting Date, Company’s Debt Service Coverage
Ratio was            to 1.00, which o satisfies o  does not satisfy the
requirement that such ratio be no less than            to 1.00 on the Reporting
Date.
          3. Capital Expenditures. Pursuant to Section 5.2(c) of the Credit
Agreement, for the year-to-date period ending on the Reporting Date, Company has
expended or contracted to expend during the fiscal year ended                 
                , 200          , for Capital Expenditures,
$                               in the aggregate, which o satisfies o does not
satisfy the requirement that such expenditures not exceed $                    
in the aggregate.
          Attached are statements of all relevant facts and computations in
reasonable detail sufficient to evidence Company’s compliance with the financial
covenants referred to above, which computations were made in accordance with
GAAP.

             
 
  By:        
 
     
 
Its: Chief Financial Officer    

Credit and Security Agreement
WFBC/Iridex (domestic facility)

Exhibit E — Page 2



--------------------------------------------------------------------------------



 



Exhibit F to Credit and Security Agreement
PERMITTED LIENS

                      Creditor   Collateral   Jurisdiction   Filing Date  
Filing No.
American Medical Systems (AMS) and Laserscope
  All assets of the Company   DE   08/16/2007     73128476  

INDEBTEDNESS

                                      Current Principal   Maturity   Monthly    
Creditor   Amt.   Date   Payment   Collateral
AMS
  $ 420,192.22     Aug. 7, 2008   $ 22,115.38     See Subordination Agreement
AMS
  $ 2,777,591.63     Sept. 25, 2008   $ 110,185     See Subordination Agreement
AMS1
  $ 823,536     Sept.   Approx $140,000   See Subordination Agreement

GUARANTIES
None.
 

1   This indebtedness relates to contractual POS the Company has placed with AMS
for inventory. The Company must prepay when the inventory is delivered.

Credit and Security Agreement
WFBC/Iridex (domestic facility)

Exhibit F — Page 1